Exhibit 10.1

 

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

by and among

 

LKQ Corporation

 

and

 

Glenn C. McElroy,

as Trustee of the Glenn C. McElroy Family Trust,

Phillip B. McElroy,

Thomas C. Hutton,

John L. Neu,

Robert T. Neu and

Jeffrey P. Neu,

 

each individually as a Shareholder

and

collectively as the Shareholders,

 

and

 

Glenn C. McElroy, as an individual,

 

and

 

Pick-Your-Part Auto Wrecking

 

Dated as of August 15, 2008

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

1.

Purchase and Sale of the Shares

 

1

 

 

 

 

 

2.

Purchase Price

 

1

 

2.1

Amount of the Purchase Price

 

1

 

2.2

Valuation of LKQ Shares

 

2

 

2.3

Calculation of the Purchase Price at the Closing

 

2

 

2.4

Post-Closing Adjustment of the Purchase Price

 

3

 

2.5

LKQ Shares Delivered to Neu Group

 

5

 

 

 

 

 

3.

Closing

 

7

 

3.1

Closing

 

7

 

3.2

Procedure at the Closing

 

7

 

 

 

 

 

4.

Representations and Warranties of the Shareholders

 

8

 

4.1

Organization

 

8

 

4.2

Ownership

 

8

 

4.3

Authority

 

9

 

4.4

No Conflict; Required Filings and Consents

 

9

 

4.5

Brokers

 

10

 

4.6

Spousal Consent

 

10

 

4.7

Prospectus

 

10

 

4.8

California Tax Returns

 

10

 

 

 

 

 

5.

Representations and Warranties of the Company and the Shareholders

 

10

 

5.1

Organization, Power and Authority of the Company

 

10

 

5.2

Capital Stock of the Company

 

11

 

5.3

Subsidiaries

 

11

 

5.4

No Conflict; Required Filings and Consents

 

11

 

5.5

Financial Statements

 

12

 

5.6

Liabilities; Debt Amount

 

13

 

5.7

Tax Matters

 

13

 

5.8

Real Estate

 

14

 

5.9

Title to and Condition of Assets

 

17

 

5.10

Receivables

 

17

 

5.11

Licenses and Permits

 

18

 

5.12

Proprietary Rights

 

18

 

5.13

Adequacy of Assets; Customers

 

18

 

5.14

Certain Documents and Information

 

19

 

5.15

Insurance

 

20

 

5.16

Litigation

 

21

 

5.17

Records

 

21

 

5.18

No Material Adverse Change

 

21

 

5.19

Absence of Certain Acts or Events

 

21

 

5.20

Compliance with Laws

 

22

 

5.21

Environmental Matters

 

22

 

i

--------------------------------------------------------------------------------


 

 

5.22

Labor Relations

 

24

 

5.23

Employee Benefits

 

25

 

5.24

Warranties

 

26

 

5.25

Product Liability

 

26

 

5.26

[Intentionally Omitted]

 

26

 

5.27

Internal Controls

 

26

 

5.28

Investment Bankers’ and Brokers’ Fees

 

27

 

 

 

 

 

6.

Representations and Warranties of LKQ

 

27

 

6.1

Organization, Power and Authority of LKQ

 

27

 

6.2

Due Authorization; Binding Obligation

 

27

 

6.3

No Conflict; Required Filings and Consents

 

27

 

6.4

Investment Bankers’ and Brokers’ Fees

 

28

 

6.5

LKQ Common Stock

 

28

 

6.6

SEC Matters

 

28

 

6.7

Financing

 

29

 

6.8

Investment Intent

 

29

 

6.9

Access to Information; LKQ’s Own Investigation; No Other Representations or
Warranties

 

30

 

 

 

 

 

7.

Covenants

 

30

 

7.1

Conduct of Business Prior to the Closing

 

30

 

7.2

Covenants Regarding Information

 

32

 

7.3

Notification of Certain Matters; Update of Disclosure Schedules

 

32

 

7.4

Confidentiality

 

33

 

7.5

Further Action; Reasonable Best Efforts

 

33

 

7.6

Employee Matters

 

35

 

7.7

Public Announcements

 

36

 

7.8

Maintenance of Insurance

 

36

 

7.9

Indemnification

 

36

 

7.10

Broker Fees

 

37

 

7.11

Termination of Shareholder Agreements

 

37

 

7.12

Certain Assets of the Company

 

37

 

7.13

Insurance Proceeds for Events Between Signing and Closing

 

37

 

 

 

 

 

8.

Termination

 

37

 

8.1

Termination

 

37

 

8.2

Notice of Termination

 

38

 

8.3

Effect of Termination

 

38

 

 

 

 

 

9.

Conditions to the Obligations of LKQ

 

39

 

9.1

Receipt of Necessary Consents

 

39

 

9.2

No Restraint

 

39

 

9.3

No Adverse Litigation

 

39

 

9.4

Releases

 

39

 

9.5

Corporate Documents

 

39

 

9.6

Transfer of Title and Assets

 

39

 

9.7

Leases

 

39

 

9.8

HSR Act

 

39

 

ii

--------------------------------------------------------------------------------


 

 

9.9

Escrow Agreement

 

40

 

9.10

Representations and Warranties

 

40

 

9.11

Performance of Agreements

 

40

 

9.12

Corporate Action

 

40

 

 

 

 

 

10.

Conditions to Obligation of the Shareholders

 

40

 

10.1

Receipt of Necessary Consents

 

40

 

10.2

No Restraint

 

40

 

10.3

No Adverse Litigation

 

40

 

10.4

Leases

 

41

 

10.5

HSR Act

 

41

 

10.6

Escrow Agreement; Indemnification Agreements

 

41

 

10.7

Representations and Warranties

 

41

 

10.8

Performance of Agreements

 

41

 

10.9

Corporate Action

 

41

 

 

 

 

 

11.

Survival and Indemnification

 

41

 

11.1

Indemnification by the Shareholders

 

41

 

11.2

Survival

 

43

 

11.3

Indemnification by LKQ

 

43

 

11.4

Additional Indemnification by LKQ

 

43

 

11.5

Exclusivity; No Special Damages; Damages Net of Taxes

 

45

 

11.6

Indemnification Procedures

 

46

 

 

 

 

 

12.

Certain Additional Agreements

 

47

 

12.1

Restrictive Covenants

 

47

 

12.2

Tax Matters

 

48

 

 

 

 

 

13.

Miscellaneous

 

51

 

13.1

Amendment and Modification

 

51

 

13.2

Expenses

 

51

 

13.3

Certain Definitions

 

51

 

13.4

Binding Effect

 

58

 

13.5

Entire Agreement

 

58

 

13.6

Headings

 

58

 

13.7

Execution in Counterpart

 

58

 

13.8

Notices

 

58

 

13.9

Governing Law

 

59

 

13.10

Venue and Submission to Jurisdiction

 

59

 

13.11

Further Assurances

 

60

 

13.12

Drafting

 

60

 

13.13

Interpretation

 

61

 

13.14

Attorneys’ Fees and Expenses

 

61

 

13.15

Specific Performance

 

61

 

13.16

Shareholder Representatives

 

61

 

13.17

Legal Representation

 

62

 

13.18

Forward-Looking Statements

 

63

 

13.19

Obligations of G. McElroy

 

63

 

iii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
August 15, 2008, by and among the following parties:  (i) LKQ Corporation, a
Delaware corporation (“LKQ”); (ii) Glenn C. McElroy, as Trustee of the Glenn C.
McElroy Family Trust dated October 14, 1992, Phillip B. McElroy, Thomas C.
Hutton, John L. Neu, Robert T. Neu and Jeffrey P. Neu (each, a “Shareholder” and
collectively, the “Shareholders”); (iii) Glenn C. McElroy, as an individual
(“G. McElroy”); and (iv) Pick-Your-Part Auto Wrecking, a California corporation
(the “Company”).  The closing of the transactions contemplated by this Agreement
is referred to herein as the “Closing.”

 

Recitals

 

The Shareholders own all of the issued and outstanding shares of capital stock
of the Company.  The Shareholders desire to sell such shares to LKQ, and LKQ
desires to purchase such shares from the Shareholders, all as herein provided
and on the terms and conditions hereinafter set forth.  Certain capitalized
terms used herein, and not otherwise defined or cross-referenced where first
used, are defined in Section 13.3.

 

Agreement

 

In consideration of the mutual representations, warranties and covenants and
subject to the conditions contained herein, the parties hereto agree as follows:

 

1.                                      Purchase and Sale of the Shares

 

The Shareholders agree to and will sell, transfer, assign and deliver to LKQ at
the Closing, and LKQ agrees to and will purchase and accept from the
Shareholders, on the terms and subject to the conditions set forth in this
Agreement, an aggregate of 1,582.22695 shares of Class A common stock, no par
value, of the Company and 14,245.042 shares of Class B common stock, no par
value, of the Company (collectively, the “Shares”).

 

2.                                      Purchase Price

 

2.1                               Amount of the Purchase Price.  As
consideration for the Shares (the “Purchase Price”), LKQ agrees, subject to the
terms, conditions and limitations set forth in this Agreement:

 

2.1.1  At the Closing, to pay to the Shareholders, in cash, thirty-five
percent (35%) of the Closing Payment (as defined in Section 2.3.2) minus
$50,000, allocated among each of the Shareholders as set forth on Schedule 2.1.1
hereto;

 

2.1.2  At the Closing, to pay to the Shareholders sixty percent (60%) of the
Closing Payment, allocated among each of the Shareholders as set forth on
Schedule 2.1.1 hereto, payable in cash, shares of common stock of LKQ (“LKQ
Shares”) or a combination thereof (as determined by LKQ in its sole discretion);

 

1

--------------------------------------------------------------------------------


 

2.1.3  At the Closing, to deliver to the Escrow Agent five percent (5%) of the
Closing Payment to be held in the Escrow Account and $50,000 to be held in the
Representative Expense Account, in each case governed by the Escrow Agreement
(the form of which is attached hereto as Exhibit 2.1) (the “Escrow Agreement”);

 

2.1.4  At the Closing, to pay to the person identified on Schedule 2.1.4 hereto,
in cash, the amount set forth opposite such person’s name on Schedule 2.1.4
hereto (the aggregate of such amounts, the “Non-Compete Payment Amount”);

 

2.1.5  At the Closing or as soon thereafter as practicable, to cause the Company
to pay to the Company’s creditors identified on Schedule 2.1.5 hereto the Debt
Amount, allocated among such creditors as set forth on Schedule 2.1.5 hereto;
provided, however, that such allocation will be updated to reflect the amounts
set forth in the final payoff letters provided to the Company by such creditors;
and

 

2.1.6  At the Closing, to pay on behalf of the Company to the Company’s officers
identified on Schedule 2.1.6 hereto, in cash, the Success Bonus Amount (subject
to applicable taxes, withholdings and other required, normal or elected
deductions as set forth in the Success Bonus Agreements), allocated among such
officers as set forth on Schedule 2.1.6 hereto.

 

2.2                               Valuation of LKQ Shares.  In the event that
LKQ chooses to pay any part of the amount due under Section 2.1.2 in LKQ Shares,
the value of each such share shall be equal to the average of the closing prices
of such shares on the Nasdaq Global Select Market (as reported in the Wall
Street Journal) on the ten (10) consecutive trading days ending on the second
(2nd) Business Day prior to the Closing Date (as defined in Section 3.1) (such
average, the “LKQ Share Value”).  The number of LKQ Shares payable by LKQ to
each Shareholder at the Closing shall equal:  (a) the aggregate dollar amount
LKQ determines to pay in LKQ Shares under Section 2.1.2, divided by (b) the LKQ
Share Value, multiplied by (c) the allocation percentage applicable to such
Shareholder as set forth on Schedule 2.1.1; provided that, to the extent the
foregoing calculation results in a fraction of an LKQ Share, LKQ shall not
deliver such fractional LKQ Share to the Shareholder but instead shall pay to
such Shareholder, in cash, an amount equal to the product of (i) such fraction
and (ii) the LKQ Share Value.  The number of LKQ Shares payable by LKQ to the
Shareholders in the Neu Group shall be further subject to the calculations and
adjustments (to the extent applicable) set forth in Sections 2.5.1 through
2.5.3.

 

2.3                               Calculation of the Purchase Price at the
Closing.

 

2.3.1  At least three (3) Business Days prior to the Closing, the Company shall
prepare and deliver to LKQ an estimated Closing Balance Sheet (as defined in
Section 2.4.1), setting forth, among other matters, good faith estimates of the
Cash Amount and the Working Capital Amount (together, the “Estimated Balance
Sheet”), which Estimated Balance Sheet shall be to the reasonable satisfaction
of LKQ.

 

2.3.2  For purposes of payment of the Purchase Price by LKQ at the Closing
pursuant to Sections 2.1 and 3.2, the “Closing Payment” shall be: 
(i) $72,880,000; plus (ii) the Cash Amount; plus (iii) the Working Capital
Difference, if the

 

2

--------------------------------------------------------------------------------


 

Working Capital Amount equals or exceeds the Working Capital Target; minus
(iv) the Working Capital Difference, if the Working Capital Target exceeds the
Working Capital Amount; minus (v) the Non-Compete Payment Amount; minus (vi) the
Debt Amount; minus (vii) 60% of the Success Bonus Amount.  The Cash Amount and
the Working Capital Amount set forth in the Estimated Balance Sheet shall be
used for purposes of the foregoing calculation of the Closing Payment.  The
Closing Payment shall be subject to post-Closing adjustment as set forth in
Section 2.4.

 

2.4                               Post-Closing Adjustment of the Purchase Price.

 

2.4.1  Within 45 days after the Closing Date, the Shareholder Representatives
(as defined in Section 13.16.1) shall deliver to LKQ a consolidated balance
sheet of the Company and the Subsidiary, including all notes thereto, dated as
of the Closing Date (the “Closing Balance Sheet”), prepared in accordance with
GAAP and in a manner consistent with the preparation of the Balance Sheet (as
defined in Section 5.5) with no changes in classifications, methods or
accounting policies; provided, however, that no purchase accounting adjustments
in respect of the transactions contemplated by this Agreement shall be made; and
provided, further, that the Closing Balance Sheet will reflect the transfer of
certain assets by Hayward Associates to the Company and the Company’s transfer
of all Owned Real Property, provided that such transferred assets and Owned Real
Property shall not be included in the calculation of the Working Capital
Amount.  The Company’s inventory at Closing shall be valued in a manner
consistent with the preparation of the Balance Sheet with no changes in
classifications, methods or accounting policies.  With respect to all other
assets and liabilities of the Company, in the event of a conflict between
preparation in accordance with GAAP or on a basis consistent with the Balance
Sheet, the Closing Balance Sheet shall be prepared in accordance with GAAP.  The
Closing Balance Sheet shall set forth, among other matters, the final Cash
Amount and the final Working Capital Amount, and the calculation thereof.  All
expenses of the Company relating to any period prior to the Closing Date,
including all California income and franchise taxes payable by the Company for
any period ending on or before the Closing Date, shall be accrued for on the
Closing Balance Sheet.

 

2.4.2  During the 20 Business Day period following LKQ’s receipt of the Closing
Balance Sheet, the Shareholder Representatives shall provide LKQ and its
representatives with access to the working papers of the Shareholder
Representatives and their representatives relating to the Closing Balance Sheet,
and the Shareholder Representatives shall cooperate with LKQ and its
representatives to provide them with any other information used in preparing the
Closing Balance Sheet reasonably requested by LKQ and its representatives.  The
Closing Balance Sheet shall become final and binding on the 20th Business Day
following delivery thereof, unless prior to the end of such period, LKQ delivers
to the Shareholder Representatives written notice of its disagreement (a “Notice
of Disagreement”) specifying the nature, amount and reasonable detail of any
disputed item.  LKQ shall be deemed to have agreed with all items and amounts in
the Closing Balance Sheet not specifically referenced in the Notice of
Disagreement, and such items and amounts shall not be subject to review in
accordance with Section 2.4.3.

 

2.4.3  During the ten (10) Business Day period following delivery of a Notice of
Disagreement by LKQ to the Shareholder Representatives, the parties in good
faith shall seek to resolve any differences that they may have with respect to
the matters specified therein.  During such ten (10) Business Day period, LKQ
shall provide the Shareholder Representatives and their

 

3

--------------------------------------------------------------------------------


 

representatives with access to the working papers of LKQ and its representatives
relating to such Notice of Disagreement, and LKQ and its representatives shall
cooperate with the Shareholder Representatives and their representatives to
provide them with any other information used in preparation of such Notice of
Disagreement reasonably requested by the Shareholder Representatives or their
representatives.  Any disputed items resolved in writing between LKQ and the
Shareholder Representatives within such ten (10) Business Day period shall be
final and binding with respect to such items.  If LKQ and the Shareholder
Representatives have not resolved all such differences by the end of such
ten (10) Business Day period, LKQ and the Shareholder Representatives shall
submit, in writing, to an independent public accounting firm (the “Independent
Accounting Firm”) their briefs detailing their views as to the correct nature
and amount of each item remaining in dispute, and the Independent Accounting
Firm shall make a written determination as to each such disputed item, which
determination shall be final and binding on the parties for all purposes
hereunder.  The Independent Accounting Firm shall be authorized to resolve only
those items remaining in dispute between the parties in accordance with the
provisions of this Section 2.4 within the range of the difference between the
Shareholder Representatives’ position with respect thereto and LKQ’s position
with respect thereto.  The determination of the Independent Accounting Firm
shall be accompanied by a certificate of the Independent Accounting Firm that it
reached such determination in accordance with the provisions of this
Section 2.4.  The Independent Accounting Firm shall be Moss Adams LLP or, if
such firm is unable or unwilling to act or is no longer independent during the
time the dispute is pending, such other independent public accounting firm as
shall be agreed in writing by LKQ and the Shareholder Representatives.  LKQ and
the Shareholder Representatives shall use their commercially reasonable efforts
to cause the Independent Accounting Firm to render a written decision resolving
the matters submitted to it within 20 Business Days following the submission
thereof.  Judgment may be entered upon the written determination of the
Independent Accounting Firm in any court referred to in Section 13.10.  The
costs of any dispute resolution pursuant to this Section 2.4.3, including the
fees and expenses of the Independent Accounting Firm and of any enforcement of
the determination thereof, shall be borne by the parties in inverse proportion
as they may prevail on the matters resolved by the Independent Accounting Firm,
which proportionate allocation shall be calculated on an aggregate basis based
on the relative dollar values of the amounts in dispute and shall be determined
by the Independent Accounting Firm at the time the determination of such firm is
rendered on the merits of the matters submitted.  The fees and disbursements of
the representatives of each party incurred in connection with their preparation
or review of the Closing Balance Sheet and preparation or review of any Notice
of Disagreement, as applicable, shall be borne by such party.

 

2.4.4  The final Closing Payment shall be adjusted, upwards or downwards, as
follows:

 

(i)  if the final Closing Payment as finally determined pursuant to this
Section 2.4 is greater than the Closing Payment as determined pursuant to the
Estimated Balance Sheet, the Closing Payment shall be adjusted upwards in an
amount equal to the difference between the former amount and the latter amount;

 

(ii)  if the Closing Payment as determined pursuant to the Estimated Balance
Sheet is greater than the final Closing Payment as finally determined pursuant
to this

 

4

--------------------------------------------------------------------------------


 

Section 2.4, the Closing Payment shall be adjusted downwards in an amount equal
to the difference between the former amount and the latter amount; and

 

(iii)  if the final Closing Payment as finally determined pursuant to this
Section 2.4 is equal to the Closing Payment as determined pursuant to the
Estimated Balance Sheet, no adjustment shall be made to the Closing Payment.

 

In case of clause (i), (A) the Shareholder Representatives shall deliver a joint
written notice to LKQ, specifying the amount of the upward adjustment of the
Closing Payment, and (B) LKQ shall pay, in cash, to each Shareholder such
Shareholder’s allocable portion of the amount of such upward adjustment of the
Closing Payment pursuant to the allocation set forth in Schedule 2.1.1 hereto. 
In case of clause (ii), (A) LKQ shall deliver written notice to the Shareholder
Representatives, specifying the amount of the downward adjustment of the Closing
Payment, and (B) each Shareholder shall pay, in cash, to LKQ such Shareholder’s
allocable portion of such downward adjustment of the Closing Payment pursuant to
the allocation set forth in Schedule 2.1.1 hereto, provided that the foregoing
payment obligation of such Shareholder shall be joint and several with all other
Shareholders’ payment obligations under this Section 2.4.4.

 

2.4.5  Amounts to be paid pursuant to Section 2.4.4 shall bear interest from the
Closing Date to the date of such payment at a rate equal to the rate of interest
from time to time announced publicly as the prime rate by the Wall Street
Journal, calculated on the basis of a year of 365 days and the number of days
elapsed.

 

2.4.6  Notwithstanding anything to the contrary in this Section 2.4, for
purposes of preparing the Closing Balance Sheet (including the calculation of
the Working Capital Amount), good faith estimates shall be used for the amounts
of accounts receivable attributable to converters and catalysts sold by the
Company, with respect to which sales totals have not been finalized at least
five (5) Business Days prior to the date on which the Shareholder
Representatives are required to deliver the Closing Balance Sheet pursuant to
Section 2.4.1.  The parties agree that, upon finalization of such sales totals,
appropriate adjustments (if any) shall be made to the Closing Payment generally
pursuant to the procedures set forth elsewhere in this Section 2.4.  To the
extent that the final aggregate amount of accounts receivable determined based
on the final sales totals exceeds the estimate thereof, LKQ shall promptly pay
to each Shareholder such Shareholder’s allocable portion of such excess amount
pursuant to the allocation set forth in Schedule 2.1.1 hereto.  To the extent
that the final aggregate amount of accounts receivable determined based on the
final sales totals is less than the estimate thereof, each Shareholder shall
pay, in cash, to LKQ such Shareholder’s allocable portion of such shortfall
pursuant to the allocation set forth in Schedule 2.1.1 hereto, provided that the
foregoing payment obligation of such Shareholder shall be joint and several with
all other Shareholders’ payment obligations under this Section 2.4.6.

 

2.5                               LKQ Shares Delivered to Neu Group.

 

2.5.1  Subject to Section 2.5.5, to the extent that LKQ elects to pay any amount
of the Closing Payment in LKQ Shares, the number of LKQ Shares payable by LKQ to
each Shareholder in the Neu Group at the Closing shall equal:  (a) the aggregate
dollar amount LKQ

 

5

--------------------------------------------------------------------------------


 

determines to pay in LKQ Shares under Section 2.1.2, divided by (b) the LKQ
Share Value, multiplied by (c) the allocation percentage applicable to such
Shareholder as set forth on Schedule 2.1.1, multiplied by (d) 97.5%; provided
that, to the extent the foregoing calculation results in a fraction of an LKQ
Share, LKQ shall not deliver such fractional LKQ Share to the Shareholder but
instead shall pay to such Shareholder, in cash, an amount equal to the product
of (i) such fraction and (ii) the LKQ Share Value.  The LKQ Shares deliverable
by LKQ to the Shareholders in the Neu Group pursuant to the foregoing sentence
are referred to hereinafter as the “Neu Group Shares.”

 

2.5.2  During the period beginning with the Closing and ending at the close of
business on the Business Day immediately following the Closing Date, any
Shareholder in the Neu Group may instruct a broker selected by the Shareholder
Representative representing the Shareholders in the Neu Group and consented to
in writing by LKQ prior to the date hereof, which consent shall not be
unreasonably withheld or conditioned (the “Broker”), to cause any or all of the
Neu Group Shares allocable to him to be sold at not less than prevailing market
prices therefor through the Broker, provided that such sales must be completed
five (5) Business Days after the Closing Date (the “Section 2.5 Period”).  If
the Broker determines that sales requested by such Shareholder cannot be
completed without adversely affecting the price at which such sales occur or
otherwise affecting the market for LKQ Shares generally, the Section 2.5 Period
shall automatically be extended for a period not to exceed five (5) Business
Days.

 

2.5.3  If any Neu Group Shares are sold in accordance with Sections 2.5.1 and
2.5.2 during the Section 2.5 Period (as such period may have been extended
pursuant to Section 2.5.2) and the aggregate proceeds from such sales (before
deduction of any commissions, fees or expenses) to the Shareholders of the Neu
Group (the “Neu Group Proceeds Amount”) is less than the product equal to
(a) the number of such Neu Group Shares multiplied by (b) the LKQ Share Value,
then LKQ shall promptly deliver additional cash to the Shareholders in the Neu
Group to make up for the amount by which such product exceeds the Neu Group
Proceeds Amount (such excess amount, the “Neu Group Shortfall Amount”).

 

2.5.4  The Shareholders agree that from the date hereof until three (3) Business
Days following the Closing, they will not engage, directly or indirectly, in any
transactions in LKQ securities or any derivatives thereof other than sales of
the Neu Group Shares through one or more Brokers.

 

2.5.5  By the close of business Central Time on the first (1st) Business Day
prior to the Closing Date, the Shareholder Representative representing the
Shareholders in the Neu Group may, at his option, provide written notice to LKQ
that the above provisions of this Section 2.5 shall no longer be applicable to
some or all of the Neu Group Shares.

 

2.5.6  The following is for illustrative purposes:

 

(a)  If (i) the Closing Payment equals $73,000,000.00, (ii) LKQ elects to pay
the entire 60% of the Closing Payment (or $43,800,000.00) in LKQ Shares,
(iii) the LKQ Share Value equals $20.00 per share, and (iv) the Shareholders in
the Neu Group are entitled to receive 58.2997% of the proceeds (and thus, the
Shareholders not

 

6

--------------------------------------------------------------------------------


 

in the Neu Group are entitled to receive 41.7003% of the proceeds), then the
Shareholders not in the Neu Group would be entitled to receive 913,236 LKQ
Shares at the Closing ($43,800,000.00, divided by $20.00 per share, multiplied
by 41.7003%), with an additional $11.40 being paid by LKQ in cash.

 

(b)  If the Shareholder Representative representing the Shareholders in the Neu
Group exercises his option with respect to all Neu Group Shares pursuant to
Section 2.5.5, then the Shareholders in the Neu Group would be entitled to
receive 1,276,763 LKQ Shares at the Closing ($43,800,000.00, divided by $20.00
per share, multiplied by 58.2997%), with an additional $8.60 being paid by LKQ
in cash.

 

(c)  If the Shareholder Representative representing the Shareholders in the Neu
Group does not exercise his option pursuant to Section 2.5.5, then the
Shareholders in the Neu Group would be entitled to receive 1,244,844 LKQ Shares
at the Closing ($43,800,000.00, divided by $20.00 per share, multiplied by
58.2997%, multiplied by 97.5%), with an additional $6.89 being paid by LKQ in
cash.  If (i) the Shareholders in the Neu Group sell such LKQ Shares through one
or more Brokers pursuant to Section 2.5.2 and (ii) the Neu Group Proceeds Amount
resulting therefrom is less than $24,896,880.00 (1,244,844 shares multiplied by
$20.00 per share), thus resulting in a Neu Group Shortfall Amount, then LKQ
shall deliver cash to such Shareholders in an amount equal to such Neu Group
Shortfall Amount.

 

3.                                      Closing

 

3.1                               Closing.  Upon and subject to the terms of
this Agreement, the sale and purchase of the Shares shall take place at the
Closing to be held at the offices of Bell, Boyd & Lloyd LLP, 70 West Madison,
Suite 3100, Chicago, Illinois 60602, at 10:00 a.m. local time on the second
(2nd) Business Day following the satisfaction of all conditions to the
obligations of the parties set forth in Sections 9 and 10 hereof (other than
such conditions (i) that are waived in accordance with the terms of this
Agreement or (ii) as may, by their terms, only be satisfied at the Closing or on
the Closing Date), or at such other place or at such other time or on such other
date as the Shareholder Representatives and LKQ mutually may agree in writing. 
Throughout this Agreement, such date is referred to as the “Closing Date.”  For
the purposes of this Agreement, the Closing shall be deemed to have occurred as
of 11:59 p.m. on the Closing Date.

 

3.2                               Procedure at the Closing.  At the Closing, the
parties agree to take the following steps in the order listed below (provided,
however, that upon their completion all such steps shall be deemed to have
occurred simultaneously):

 

3.2.1  The Shareholders shall deliver to LKQ the certificates, instruments and
other documents required to be delivered by the Shareholders pursuant to
Section 9.

 

3.2.2  LKQ shall deliver to the Shareholders the certificates, instruments and
other documents required to be delivered by LKQ pursuant to Section 10.

 

3.2.3  The Shareholders shall deliver to LKQ certificates evidencing the Shares,
duly endorsed in blank or accompanied by duly executed stock powers.

 

7

--------------------------------------------------------------------------------


 

3.2.4  LKQ shall make the following payments:  (i) to the Shareholders by wire
transfer, in immediately available funds, of the amounts contemplated by
Section 2.1.1; (ii) to the Shareholders by delivery of LKQ Shares or by wire
transfer, in immediately available funds, of amounts payable in cash, to the
extent applicable, pursuant to Section 2.1.2; (iii) to the Escrow Agent by wire
transfer, in immediately available funds, the amounts contemplated by
Section 2.1.3; (iv) to the person identified on Schedule 2.1.4 hereto by wire
transfer, in immediately available funds, of the amount contemplated by
Section 2.1.4; (v) to the Company’s creditors listed on Schedule 2.1.5 hereto,
on behalf of the Company, by wire transfer, in immediately available funds, the
amounts contemplated by Section 2.1.5; and (vi) to the Company’s officers listed
on Schedule 2.1.6 hereto, on behalf of the Company, by wire transfer, in
immediately available funds, the amounts contemplated by Section 2.1.6.

 

3.2.5  LKQ and the Shareholders shall execute and deliver a cross receipt
acknowledging receipt from the other, respectively, of the Shares and the
Purchase Price.

 

4.                                      Representations and Warranties of the
Shareholders

 

Except as specifically set forth in the Disclosure Schedules attached hereto
(collectively, the “Disclosure Schedules”), in order to induce LKQ to enter into
this Agreement and to consummate the transactions contemplated hereby, each of
the Shareholders makes the following representations and warranties on a several
but not joint basis.  The Disclosure Schedules shall be arranged in sections and
paragraphs corresponding to the sections and paragraphs contained in Section 4
or Section 5, as the case may be.  Notwithstanding the foregoing, the
information and disclosures contained in any section or paragraph of the
Disclosure Schedules shall be deemed to be disclosed and incorporated by
reference in any other section or paragraph of the Disclosure Schedules as
though fully set forth in such section or paragraph for which the applicability
of such information and disclosure is reasonably apparent on its face.  No
reference to or disclosure of any item or other matter in the Disclosure
Schedules shall be construed as an admission or indication that such item or
other matter is material or that such item or other matter is required to be
referred to or disclosed in the Disclosure Schedules.  No disclosure in the
Disclosure Schedules relating to any possible breach or violation of any
Contract or Law shall be construed as an admission or indication that any such
breach or violation occurred or exists.

 

4.1                               Organization.  Such Shareholder is a natural
person residing in the applicable State as set forth in Section 4.1 of the
Disclosure Schedules.

 

4.2                               Ownership.  Such Shareholder holds of record
and owns beneficially the number of Shares set forth next to his name in
Section 4.2 of the Disclosure Schedules, free and clear of any Encumbrance
(other than any restrictions under the Securities Act and state securities
laws).  Except as set forth in Section 4.2 of the Disclosure Schedules, such
Shareholder (i) is not a party to any option, warrant, purchase right or other
contract or commitment (other than this Agreement) that could require such
Shareholder to sell, transfer or otherwise dispose of any capital stock of the
Company, and (ii) is not a party to any voting trust, proxy or other agreement
or understanding with respect to the voting of any capital stock.  Upon delivery
to LKQ of certificates for such Shares at the Closing, LKQ’s payment of the
Purchase Price and registration of such Shares in the name of LKQ in the stock
records of the Company, LKQ, assuming it shall have purchased such Shares
without notice of any adverse claim, shall acquire good and valid

 

8

--------------------------------------------------------------------------------


 

title to such Shares, free and clear of any Encumbrance (other than any
restrictions under the Securities Act and state securities laws).

 

4.3                               Authority.  Such Shareholder has full power
and authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which such Shareholder will be a party, to perform such
Shareholder’s obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery by
such Shareholder of this Agreement and each of the Ancillary Agreements to which
such Shareholder will be a party, and the consummation by such Shareholder of
the transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary action.  This Agreement has been, and upon execution
and delivery each of the Ancillary Agreements to which such Shareholder will be
a party will have been, duly executed and delivered by such Shareholder. 
Assuming due authorization, execution and delivery by the other parties, this
Agreement constitutes, and upon execution and delivery each of the Ancillary
Agreements to which such Shareholder will be a party will constitute, the legal,
valid and binding obligation of such Shareholder, enforceable against such
Shareholder in accordance with their respective terms, except as enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether considered in a proceeding in equity or at law).

 

4.4                               No Conflict; Required Filings and Consents.

 

4.4.1  The execution, delivery and performance by such Shareholder of this
Agreement, and the consummation of the transactions contemplated hereby, do not
and will not:  (i) conflict with or violate any Law applicable to such
Shareholder or by which any property or asset of such Shareholder is bound or
affected; (ii) conflict with, result in any breach of, constitute a default (or
an event that, with notice or lapse of time or both, would become a default)
under, result in the acceleration of, create in any party the right to
accelerate, suspend, terminate, modify, cancel or require any notice or consent
of any third party pursuant to, any contract, agreement, lease, license,
instrument or other arrangement to which such Shareholder is a party (except as
set forth in Section 4.4.1 of the Disclosure Schedules); or (iii) result in the
creation or imposition of any Encumbrance (other than any restrictions under the
Securities Act and state securities laws) with respect to the Shares; except,
with respect to clauses (i) and (ii), for matters that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
with respect to such Shareholder or, with respect to clauses (i), (ii) and
(iii), for matters that arise as a result of any action by LKQ or any of its
affiliates.

 

4.4.2  Such Shareholder is not required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution, delivery and performance by such
Shareholder of this Agreement or the consummation of the transactions
contemplated hereby, except (i) for any filings required to be made under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), (ii) for such filings as may be required by any applicable federal or
state securities or “blue sky” laws, and (iii) where failure to obtain such
consent, approval, authorization or action, or to make such filing or
notification, would not prevent or materially delay or impede performance by
such Shareholder of any of his obligations under this Agreement.

 

9

--------------------------------------------------------------------------------


 

4.5                               Brokers.  Except for Sagent Advisors Inc., no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission from the Company in connection with the transactions
contemplated hereby based upon any arrangement made by or on behalf of such
Shareholder.

 

4.6                               Spousal Consent.  Unless the signature of such
Shareholder’s spouse appears on the spousal consent attached hereto as
Exhibit 4.6, such Shareholder is not married.

 

4.7                               Prospectus.  Such Shareholder acknowledges
that he (a) received prior to the date hereof a copy of LKQ’s prospectus dated
May 16, 2006 relating to the LKQ Shares (the “Prospectus”), which incorporates
by reference LKQ’s Reports on Form 10-K for the years ended December 31, 2006
and 2007, its Reports on Form 10-Q and Form 8-K filed after December 31, 2007
and prior to the date hereof and the definitive proxy statements filed with the
SEC for its annual meeting of stockholders in 2007 and 2008 (collectively, the
“SEC Reports”), as filed pursuant to the Securities Exchange Act of 1934 and the
rules and regulations thereunder, as amended (the “Exchange Act”); and (b) has
reviewed and understands the Prospectus.

 

4.8                               California Tax Returns.  Such Shareholder has
timely filed all California Tax Returns required to be filed by him and has paid
in full all California state and local Taxes that have become due, whether or
not shown on any such Tax Return.

 

5.                                      Representations and Warranties of the
Company and the Shareholders

 

Except as set forth in the Disclosure Schedules, in order to induce LKQ to enter
into this Agreement and to consummate the transactions contemplated hereunder,
the Company and each of the Shareholders makes the following representations and
warranties with regard to the Company on a several but not joint basis:

 

5.1                               Organization, Power and Authority of the
Company.

 

5.1.1  The Company is a corporation duly organized and validly existing in good
standing under the laws of the State of California with corporate power and
authority necessary to own, lease or operate its properties and to carry on its
business as it is now being conducted.  The Company is duly qualified or
licensed as a foreign corporation to do business, and is in good standing, in
each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its business makes such qualification or
licensing necessary, except, in each case, for any such failures that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect with respect to the Company.

 

5.1.2  The Subsidiary is a limited liability company duly organized and validly
existing in good standing under the laws of the State of California with limited
liability company power and authority necessary to own or lease its properties
and to carry on its business as it is now being conducted.  The Subsidiary is
duly qualified or licensed as a foreign entity to do business, and is in good
standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its business makes such qualification
or licensing necessary, except, in each case, for any such failures that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect with respect to the Company.

 

10

--------------------------------------------------------------------------------


 

5.1.3  The Company has full power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which the Company will be a party, to
perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery by the
Company of this Agreement and each of the Ancillary Agreements to which the
Company will be a party and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action.  This Agreement has been, and upon execution and
delivery each of the Ancillary Agreements to which the Company will be a party
will have been, duly executed and delivered by the Company.  Assuming due
authorization, execution and delivery by the other parties, this Agreement
constitutes, and upon execution each of the Ancillary Agreements to which the
Company will be a party will constitute, the legal, valid and binding
obligations of the Company, enforceable against it in accordance with their
respective terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

 

5.2                               Capital Stock of the Company.

 

5.2.1  The authorized, issued and outstanding capital stock of the Company is
set forth in Section 5.2.1 of the Disclosure Schedules.  All of the Company’s
outstanding capital stock has been duly authorized and validly issued and is
fully paid and nonassessable.  The Shares constitute all of the issued and
outstanding capital stock of the Company.

 

5.2.2  Except as set forth in Section 5.2.2 of the Disclosure Schedules:

 

(a)  all voting rights in the Company are vested exclusively in its shares of
common stock, and there are no voting trusts, proxies or other agreements or
understandings with respect to the voting of the capital stock of the Company;

 

(b)  there are no outstanding warrants, options or rights of any kind to acquire
from the Company or the Shareholders any shares of common stock of the Company
or securities of any kind, and there are no preemptive rights with respect to
the issuance or sale of shares of capital stock of the Company; and

 

(c)  the Company does not have any obligation to acquire any of its issued and
outstanding shares of common stock or any other security issued by it from any
holder thereof.

 

5.3                               Subsidiaries.  Except for the Subsidiary and
as set forth in Section 5.3 of the Disclosure Schedules, the Company does not,
directly or indirectly, own any equity, partnership, membership or similar
interest in, or any interest convertible into, exercisable for the purchase of
or exchangeable for any such equity, partnership, membership or similar interest
in any person or entity.

 

5.4                               No Conflict; Required Filings and Consents.

 

5.4.1  The execution, delivery and performance by the Company of this Agreement
and each of the Ancillary Agreements to which the Company will be a party, and
the

 

11

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated hereby and thereby, do not and
will not (i) conflict with or violate the articles of incorporation or bylaws of
the Company or any equivalent organizational or governing documents of the
Subsidiary; (ii) conflict with or violate any Law applicable to the Company or
the Subsidiary or by which any property or asset of the Company or the
Subsidiary is bound or affected; (iii) conflict with, result in any breach of,
constitute a default (or an event that, with notice or lapse of time or both,
would become a default) under, result in the acceleration of, create in any
party the right to accelerate, suspend, terminate, modify, cancel or require any
notice or consent of any third party pursuant to, any contract, agreement,
lease, license, instrument or other arrangement to which the Company or the
Subsidiary is a party or by which any of their properties or assets are bound
(except as set forth in Section 5.4.1 of the Disclosure Schedules); or
(iv) result in the creation or imposition of any Encumbrance on any property or
asset of the Company or the Subsidiary; except, with respect to clauses (ii),
(iii) and (iv), for matters that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect with respect to the
Company or that arise as a result of any action by LKQ or any of its affiliates.

 

5.4.2  Except as set forth in Section 5.4.2 of the Disclosure Schedules, the
Company is not required to file, seek or obtain any notice, authorization,
approval, order, permit or consent of or with any Governmental Authority in
connection with the execution, delivery and performance by the Company of this
Agreement and each of the Ancillary Agreements to which the Company will be a
party, or the consummation of the transactions contemplated hereby or thereby,
except (i) for any filings required to be made under the HSR Act, (ii) for such
filings as may be required by any applicable federal or state securities or
“blue sky” laws, or (iii) where failure to obtain such consent, approval,
authorization or action, or to make such filing or notification, would not
(a) prevent or materially delay or impede performance by the Company of any of
its obligations under this Agreement or (b) individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect with respect to the
Company.

 

5.5                               Financial Statements.  Copies of the audited
consolidated balance sheets of the Company and its subsidiaries as at
December 31, 2006 and December 31, 2007, and the related audited consolidated
statements of income, retained earnings, stockholders’ equity and changes in
financial position of the Company and its subsidiaries, together with all
related notes and schedules thereto, accompanied by the reports thereon of the
Company’s independent auditors (collectively, the “Financial Statements”), and
the unaudited consolidated balance sheet of the Company and the Subsidiary for
the three months ended March 31, 2008 (the “Balance Sheet”) and the related
unaudited consolidated statements of income, retained earnings, stockholders’
equity and changes in financial position of the Company and its subsidiaries,
together with, if any, all related notes and schedules thereto (collectively,
including the Balance Sheet, the “Interim Financial Statements”) are attached
hereto as Section 5.5 of the Disclosure Schedules.  Except as set forth in
Section 5.5 of the Disclosure Schedules, each of the Financial Statements and
the Interim Financial Statements (i) has been prepared based on the books and
records of the Company and its subsidiaries (except as may be indicated in the
notes thereto), (ii) has been prepared in accordance with GAAP applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto), and (iii) fairly presents, in all material respects, the
consolidated financial position, results of operations and cash flows of the
Company and its subsidiaries as at the respective dates thereof and for the
respective periods indicated therein, except as otherwise noted therein and
subject, in the case of the Interim Financial

 

12

--------------------------------------------------------------------------------


 

Statements, to normal and recurring year-end adjustments and the absence of
notes that will not, individually or in the aggregate, be material to the
Company and the Subsidiary, taken as a whole.

 

5.6                               Liabilities; Debt Amount.  The Company has no
liabilities or obligations of any nature, either accrued, absolute, contingent
or otherwise, that would be required by GAAP to be reflected on a balance sheet
of the Company except:  (i) to the extent reflected or taken into account in the
Interim Financial Statements or the notes thereto and not heretofore paid or
discharged; (ii) to the extent clearly disclosed and specifically set forth in
or incorporated by express reference in Section 5.6 of the Disclosure Schedules;
(iii) normal liabilities that are not past due and that were incurred in the
ordinary course of business, consistent with prior practice, since the date of
the Balance Sheet; and (iv) for Taxes.  The creditors listed on Schedule 2.1.5
hereto represent all of the creditors with respect to whom the Company has Debt
as of June 30, 2008, the amount of Debt (excluding interest accrued thereon)
shown on such schedule is accurate as of June 30, 2008, and Schedule 2.1.5, as
updated through the Closing as contemplated by Section 2.1.5, shall contain a
complete and accurate list of all creditors to whom the Company has Debt, and
the amount of such Debt (including interest accrued thereon), as of the Closing
Date.

 

5.7                              Tax Matters.  Except as set forth in
Section 5.7 of the Disclosure Schedules:

 

5.7.1  Each of the Company and the Subsidiary has timely filed all Tax Returns
required to be filed by it and has paid in full all Taxes that have become due,
whether or not shown on any such Tax Return.  The Company has not been a member
of any affiliated group of corporations within the meaning of Section 1504 of
the Code or of any group that has filed a combined, consolidated or unitary
state or local Tax Return and the Company has no liability for the Taxes of any
other person under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign law), as a transferee or successor, by
contract or otherwise.

 

5.7.2  The Company has been a validly existing S corporation within the meaning
of Code Sections 1361 and 1362 at all times since 1987 and the Company will be
an S corporation up to and including the Closing Date.  The Shareholders have
the authority to consent to the Section 338(h)(10) Election (as defined in
Section 12.2.4) and similar state elections with respect to the purchase and
sale of the Shares pursuant to this Agreement.  The Company will not be liable
for any Tax under Code Section 1374 in connection with the deemed sale of the
Company’s assets caused by the Section 338(h)(10) Election.  The Company has
not, in the past 10 years, (A) acquired assets from another corporation in a
transaction in which the Company’s Tax basis of the acquired assets was
determined, in whole or in part, by reference to the Tax basis of the acquired
assets (or any other property) in the hands of the transferor or (B) acquired
the stock of any corporation that is a qualified subchapter S subsidiary.

 

5.7.3  All Taxes that the Company and the Subsidiary were required by law to
withhold or collect have been duly withheld and collected, and have been paid
over to the proper governmental entity or are being held by the Company for such
payment.

 

5.7.4  There is no Tax deficiency proposed or, to the knowledge of the Company,
threatened against the Company or the Subsidiary.  None of the Tax Returns of
the Company or

 

13

--------------------------------------------------------------------------------


 

the Subsidiary is under audit or examination by a Tax authority, and there are
no outstanding agreements or waivers extending the statute of limitations
applicable to any Tax Return of the Company for any period.  The Company has not
received any claim by a Tax authority in a jurisdiction where the Company does
not file Tax Returns that the Company is or may be subject to taxation by that
jurisdiction.

 

5.8                               Real Estate.

 

5.8.1  Section 5.8.1 of the Disclosure Schedules accurately and completely sets
forth the address and description of each parcel of Owned Real Property.  Except
as set forth in Section 5.8.1 of the Disclosure Schedules, with respect to each
parcel of Owned Real Property:

 

(a)  the Company has good and marketable indefeasible fee simple title, free and
clear of all Encumbrances, except Permitted Encumbrances;

 

(b)  neither the Company nor the Subsidiary is presently leasing or otherwise
has granted to any Person the right, which is presently in effect or may become
effective in the future, to use or occupy such Owned Real Property or any
portion thereof; and

 

(c)  there are no outstanding options, rights of first offer or rights of first
refusal to purchase such Owned Real Property or any portion thereof or interest
therein.

 

5.8.2  Section 5.8.2 of the Disclosure Schedules accurately and completely sets
forth, with respect to every parcel of Leased Real Property:  (i) the lessor and
lessee thereof and the date(s) of the lease (including any amendment(s) thereto)
governing such property; and (ii) the location, including address, thereof.  The
Company has previously made available to LKQ accurate and complete copies of
each of the Leases, and none of such Leases has been amended or modified except
to the extent that such amendments or modifications are disclosed in such copies
and in Section 5.8.2 of the Disclosure Schedules.  Except as set forth in
Section 5.8.2 of the Disclosure Schedules, with respect to each of the Leases:

 

(a)  such Lease is legal, valid, binding, enforceable and in full force and
effect, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law), provided that the foregoing
exception shall apply only to the extent that the relevant bankruptcy,
insolvency, reorganization, moratorium or similar event occurs after the Closing
Date;

 

(b)  the Company or the Subsidiary has a valid leasehold interest in each Leased
Real Property, which leasehold interest is free and clear of all Encumbrances
(except for Permitted Encumbrances);

 

(c)  the transactions contemplated by this Agreement do not require the consent
of any other party to such Lease, will not result in a breach of or default
under such Lease, and will not otherwise cause such Lease to cease to be legal,
valid, binding, enforceable and in full force and effect on identical terms
following the Closing;

 

14

--------------------------------------------------------------------------------


 

(d)  neither the Company’s nor the Subsidiary’s possession and quiet enjoyment
of the Leased Real Property under such Lease is currently being disturbed and
there are no pending disputes between the Company or its Subsidiary, on the one
hand, and the applicable lessor, on the other hand, with respect to such Lease;

 

(e)  neither the Company nor the Subsidiary, nor to the knowledge of the
Company, any other party to the Lease is in breach of or default under such
Lease, and to the knowledge of the Company, no event has occurred or
circumstance exists that, with the delivery of notice, the passage of time or
both, would constitute such a breach or default, or permit the termination,
modification or acceleration of rent under such Lease, and the Company has no
knowledge of any anticipated breach by the other parties to any such Lease;

 

(f)  the Company has not received written notice from any lessor under a Lease
that any security deposit or portion thereof deposited with respect to such
Lease has been applied in respect of a breach of or default under such Lease
that has not been re-deposited in full;

 

(g)  neither the Company nor the Subsidiary owes, or will owe in the future, any
brokerage commissions or finder’s fees with respect to such Lease;

 

(h)  the other party to such Lease is not an affiliate of, and otherwise does
not have any economic interest in, the Company or the Subsidiary;

 

(i)  neither the Company nor the Subsidiary has subleased, licensed or otherwise
granted to any Person (in each case, where the sublease, license or grant is
currently in effect or may become effective in the future) the right to use or
occupy the Leased Real Property or any portion thereof; and

 

(j)  neither the Company nor the Subsidiary has collaterally assigned or granted
any other Encumbrance in such Lease or any interest therein.

 

5.8.3  The Owned Real Property identified in Section 5.8.1 of the Disclosure
Schedules and the Leased Real Property identified in Section 5.8.2 of the
Disclosure Schedules (collectively, the “Real Property”), comprise all of the
real property used in or otherwise related to, the Company’s and the
Subsidiary’s business; and neither the Company nor the Subsidiary is a party to
any agreement or option to purchase any real property or interest therein.

 

5.8.4  Except as set forth in Section 5.8.4 of the Disclosure Schedules, the
structural elements of the buildings, structures and fixtures, including the
roof, bearing walls and foundation of any building on any parcel of Real
Property, are free from material defects, and the building systems, including
heating, ventilation, air conditioning, mechanical, electrical, plumbing,
environmental control, remediation and abatement systems, sewer, storm and waste
water systems, irrigation and other water distribution systems, parking
facilities, fire protection, security and surveillance systems, and
telecommunications, computer, wiring and cable installations, included in the
Real Property (the “Improvements”) are in working condition and are sufficient
for the current operating needs of the Company and the Subsidiary.’’

 

15

--------------------------------------------------------------------------------


 

5.8.5  Except as set forth in Section 5.8.5 of the Disclosure Schedules, neither
the Company nor the Subsidiary has received written notice of any condemnation,
expropriation or other proceeding in eminent domain, pending or threatened,
affecting any parcel of Real Property or any portion thereof or interest
therein, and to the knowledge of the Company, no proceeding is contemplated by
any Governmental Authority.  Except as set forth in Section 5.8.5 of the
Disclosure Schedules, there is no injunction, decree, order, writ or judgment
outstanding, or any claim, litigation, administrative action or similar
proceeding that is pending or, to the knowledge of the Company, threatened,
relating to the ownership, lease, use or occupancy of the Real Property or any
portion thereof, or the operation of the Company’s or the Subsidiary’s business
as currently conducted thereon.

 

5.8.6  Except as set forth in Section 5.8.6 of the Disclosure Schedules, neither
the Company nor the Subsidiary has received any written notice of violation of
any applicable building, zoning, subdivision and other land use laws, which
violation has not heretofore been resolved; and, to the knowledge of the
Company, there is no basis for the issuance of any such notice or the taking of
any action for such violation, except as would not reasonably be expected to
result in material liability for the Company or the Subsidiary.

 

5.8.7  Except as set forth in Section 5.8.7 of the Disclosure Schedules, none of
the Shareholders, the Company or the Subsidiary has received any written notice
of the violation of any easement, covenant, condition, restriction or similar
provision in any instrument of record or other unrecorded agreement affecting
such Real Property (the “Encumbrance Documents”), which violation has not
heretofore been resolved, and to the knowledge of the Company, there is no basis
for the issuance of any such notice or the taking of any action for such
violation.  To the knowledge of the Company, there is no pending or anticipated
change in any Law that will materially impair the ownership, lease, use or
occupancy of any Real Property or any portion thereof in the continued operation
of the Company’s or the Subsidiary’s business as currently conducted thereon.

 

5.8.8  Except as set forth in Section 5.8.8 of the Disclosure Schedules, each
parcel of Real Property has direct vehicular and pedestrian access to a public
street adjoining the Real Property, or has vehicular and pedestrian access to a
public street via an insurable, permanent, irrevocable and appurtenant easement
benefiting such parcel of Real Property, such access being sufficient for the
current operation of the Company’s or the Subsidiary’s business.  Except as set
forth in Section 5.8.8 of the Disclosure Schedules, none of the Improvements or
any portion thereof is dependent for its access, use or operation on any land,
building, improvement or other real property interest that is not included in
the Real Property.

 

5.8.9  Except as set forth in Section 5.8.9 of the Disclosure Schedules, all
water, gas, electrical, telecommunications, sewer, storm and waste water systems
and other utility services or systems for the Real Property have been installed
and are operational and sufficient for the current operation of the Company’s or
the Subsidiary’s business.  Except as set forth in Section 5.8.9 of the
Disclosure Schedules, each such utility service enters the Real Property from an
adjoining public street or valid private easement in favor of the supplier of
such utility service or appurtenant to such Real Property, and is not dependent
for its access, use or operation on any land, building, improvement or other
real property interest that is not included in the Real Property.

 

16

--------------------------------------------------------------------------------


 

5.8.10  Except as set forth in Section 5.8.10 of the Disclosure Schedules, the
classification of each parcel of Real Property under applicable zoning laws,
ordinances and regulations (after giving effect to any zoning variances and
conditional use permits applicable to any parcel of Real Property) permits the
use and occupancy of such parcel and the operation of the Company’s and the
Subsidiary’s business as currently conducted thereon.  Except as set forth in
Section 5.8.10 of the Disclosure Schedules, there are sufficient parking spaces,
loading docks and, to the knowledge of the Company, other facilities at such
parcel to comply with such zoning laws, ordinances and regulations.  To the
knowledge of the Company, except as set forth in Section 5.8.10 of the
Disclosure Schedules, the Company’s and the Subsidiary’s use or occupancy of the
Real Property or any portion thereof or the operation of the Company’s or the
Subsidiary’s business as currently conducted thereon is not dependent on a
“permitted non-conforming use” or “permitted non-conforming structure” or
similar variance, exemption or approval from any Governmental Authority.

 

5.8.11  Except as set forth in Section 5.8.11 of the Disclosure Schedules, none
of the Improvements encroaches on any land that is not included in the Real
Property or on any easement affecting such Real Property, or violates any
building lines or set-back lines, and there are no encroachments onto the Real
Property, or any portion thereof, that would materially interfere with the use
or occupancy of such Real Property or the continued operation of the Company’s
or the Subsidiary’s business as currently conducted thereon.

 

5.8.12  Each parcel of Real Property is a separate lot for real estate tax and
assessment purposes, and no other real property is included in such tax parcel. 
There are no Taxes, assessments, fees, charges or similar costs or expenses
imposed by any governmental authority, association or other entity having
jurisdiction over the Real Property (collectively, the “Real Estate
Impositions”) with respect to any Real Property or portion thereof that are
delinquent.  Except as set forth in Section 5.8.12 of the Disclosure Schedules,
to the knowledge of the Company, there is no pending or threatened increase or
special assessment or reassessment of any Real Estate Impositions for such
parcel.

 

5.8.13  Except as set forth in Section 5.8.13 of the Disclosure Schedules, none
of the Real Property or any portion thereof is located in a “Special Flood
Hazard Area” designated by the Federal Emergency Management Agency (FEMA) as a
“high risk area” (as such term is defined by the FEMA) as of the date of this
Agreement.

 

5.9                               Title to and Condition of Assets.  The Company
and the Subsidiary have good and marketable title to each of their respective
assets (other than the Real Property) that has a book value of more than $1,000,
free and clear of all Encumbrances, except Permitted Encumbrances and as set
forth in Section 5.9 of the Disclosure Schedules.  Each fixed asset of the
Company and the Subsidiary that has a book value of more than $1,000 is in
working condition, normal wear and tear excepted.  Section 5.9 of the Disclosure
Schedules sets forth the following information regarding each such fixed asset
owned by the Company or the Subsidiary as of the date of this Agreement:  (i) a
description of each fixed asset; (ii) the date on which each fixed asset was
acquired; and (iii) the original cost of each fixed asset.

 

5.10                        Receivables.  The Company has previously made
available to LKQ a complete list of all receivables of the Company and the
Subsidiary as of March 31, 2008, including the due

 

17

--------------------------------------------------------------------------------


 

dates thereof.  Except as set forth in Section 5.10 of the Disclosure Schedules,
all of the receivables listed thereon or set forth or reflected in the Balance
Sheet were, as of the dates as of which the information was given therein, and
as of the Closing Date all of the receivables of the Company and the Subsidiary
set forth or reflected in the Closing Balance Sheet will be, valid accounts
receivable which are or will be current and collectible and which have been or
will be, within 120 days after the Closing Date, collected in full.

 

5.11                       Licenses and Permits.  Except (a) as set forth in
Section 5.11 of the Disclosure Schedules, and (b) as pertaining to Environmental
Law and Environmental Permits, each of the Company and the Subsidiary possesses
each and every license, approval, permit, franchise, certificate, waiver,
consent, exemption, registration or authorization of any Governmental Authority
that is required for the Company or the Subsidiary, as the case may be, to own,
lease or operate its properties and to carry on its business as it is now being
conducted, except where the failure to have, or the suspension or cancellation
of, such license, approval, permit, franchise, certificate, waiver, consents,
exemption, registration or authorization would not, in each individual case,
reasonably be expected to have a Material Adverse Effect with respect to the
Company.  All such licenses, approvals, permits, franchises, certificates,
waivers, consents, exemptions, registrations and authorizations are collectively
referred to herein as the “Permits.”  Section 5.11 of the Disclosure Schedules
contains an accurate and complete list of all Permits.  Except as set forth in
Section 5.11 of the Disclosure Schedules, the Permits are in full force and
effect, the Company and the Subsidiary are in compliance with their
requirements, and no proceeding is pending or, to the knowledge of the Company,
threatened to revoke or amend any of them.  Except as set forth in Section 5.11
of the Disclosure Schedules, none of the Permits are or will be impaired or in
any way affected by the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.

 

5.12                        Proprietary Rights.  The Company and the Subsidiary
possess all proprietary rights, including patents, trade secrets, technology,
know-how, copyrights, trademarks, trade names, assumed or “doing business as”
names, and rights to any of the foregoing, necessary to conduct the Company’s
and the Subsidiary’s business as currently being conducted without, to the
knowledge of the Company, conflict with valid proprietary rights of others. 
Section 5.12 of the Disclosure Schedules contains an accurate and complete list
of all registered patents, copyrights, trademarks, service marks, trade names
and assumed or “doing business as” names, in each case, that are owned or
licensed by the Company or the Subsidiary (but excluding shrink-wrap or
click-wrap licenses for commercially available software entered into in the
ordinary course of business at a cost of less than $25,000 per such software)
(collectively, the “Proprietary Rights”).  Except as set forth in Section 5.12
of the Disclosure Schedules, (i) the Company or the Subsidiary has a right to
use all of the Proprietary Rights, (ii) within the previous three (3) year
period, there have been no claims made against the Company or the Subsidiary for
the assertion of the invalidity, abuse, misuse or unenforceability of any of
such Proprietary Rights, and to the knowledge of the Company, there are no
grounds for the same, and (iii) the Company and the Subsidiary have not received
any written notice of conflict with the asserted rights of others within the
previous three (3) year period.

 

5.13                        Adequacy of Assets; Customers.  Except as set forth
in Section 5.13 of the Disclosure Schedules, the assets and properties of the
Company and the Subsidiary constitute, in the aggregate, all of the property
necessary for the conduct of the business of the Company

 

18

--------------------------------------------------------------------------------


 

and the Subsidiary in the manner in which and to the extent it has been
conducted since December 31, 2007.  Except as set forth in Section 5.13 of the
Disclosure Schedules, no current customer of the Company or the Subsidiary that
accounted for over two percent (2%) of the total consolidated net sales of the
Company and the Subsidiary for the twelve (12) months ended December 31, 2007,
and no current supplier to the Company or the Subsidiary of items essential to
the conduct of their business, which items cannot be replaced by the Company or
the Subsidiary at comparable cost, and the loss of which customer or supplier
would have a Material Adverse Effect with respect to the Company, has notified
the Company (whether orally or in writing) within the 90 days prior to the date
of this Agreement that said customer or supplier will terminate its business
relationship with the Company or the Subsidiary.  None of the customer accounts
of the Company or the Subsidiary have been designated by the appropriate
governmental authorities as a “small business set-aside” contract.  None of the
Shareholders or any officer or director or, to the knowledge of the Company, any
employee of the Company or the Subsidiary, or any affiliate of any of them, has
any direct or indirect interest in any customer, supplier or competitor of the
Company or the Subsidiary or in any person from whom or to whom the Company or
the Subsidiary leases real or personal property, or in any other person with
whom the Company or the Subsidiary is doing business, except as set forth in
Section 5.13 of the Disclosure Schedules.

 

5.14                        Certain Documents and Information.

 

5.14.1  Section 5.14.1 of the Disclosure Schedules accurately and completely
lists the following:  (i) each loan, credit agreement, guarantee or security
agreement to which the Company or the Subsidiary is a party or by which it is
bound; (ii) other than the Leases, any other agreement, contract or commitment
to which the Company or the Subsidiary is a party or by which it is bound that
involves a future commitment by the Company or the Subsidiary in excess of
$50,000 and which cannot be terminated without liability on ninety (90) days or
less notice; (iii) each power of attorney executed by or on behalf of the
Company or the Subsidiary, which power of attorney is currently in effect;
(iv)(A) the name and current annual compensation of each employee of the Company
or the Subsidiary whose current annual compensation is in excess of $75,000 per
annum, (B) any profit sharing, year-end bonus or any other form of compensation
(other than base compensation) paid or payable by the Company or the Subsidiary
to or for the benefit of each such person for the year ending December 31, 2008
or any period thereafter, and (C) any employment or other agreement of the
Company or the Subsidiary with any of their respective officers or employees;
(v) any agreement with respect to any joint venture or partnership arrangements
or the purchase of any equity interests in any other entity; (vi) any agreement
that contains covenants expressly limiting the ability of the Company or the
Subsidiary to engage in any line of business or to compete with any person or
entity or operate in any geographic location or for any period of time with
respect to any line of business; (vii) the name of each of the officers and
directors of the Company and the Subsidiary; and (viii) the name of each bank in
which the Company or the Subsidiary has an account or safe-deposit box, the name
in which the account or box is held and the names of all persons authorized to
draw thereon or to have access thereto.  The Company has previously made
available to LKQ an accurate and complete copy of each such agreement, contract
or commitment listed in Section 5.14.1 of the Disclosure Schedules (the
“Contracts”).

 

19

--------------------------------------------------------------------------------


 

5.14.2  Except for matters that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect with respect to the
Company, (i) each Contract is a valid and binding obligation of the Company or
the Subsidiary, as applicable, in full force and effect and enforceable against
the Company or the Subsidiary, as applicable, in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether considered in a
proceeding in equity or at law) (provided that the foregoing exception shall
apply only to the extent that the relevant bankruptcy, insolvency,
reorganization, moratorium or similar event occurs after the Closing Date),
(ii) to the knowledge of the Company, each Contract is a valid and binding
obligation of the counterparty thereto, in full force and effect and enforceable
against such counterparty in accordance with its terms, except as enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar Laws affecting creditors’ rights generally and by general principles
of equity (regardless of whether considered in a proceeding in equity or at law)
(provided that the foregoing exception shall apply only to the extent that the
relevant bankruptcy, insolvency, reorganization, moratorium or similar event
occurs after the Closing Date), (iii) the Company and the Subsidiary, and, to
the knowledge of the Company, each other party thereto, has performed in all
material respects all obligations required to be performed by it under each
Contract (excluding performance obligations not yet due), and (iv) neither the
Company nor the Subsidiary has received written notice of a default under any
Contract or of any event or condition that, after notice or lapse of time or
both, will constitute a default on the part of the Company or the Subsidiary
under any Contract.

 

5.15                        Insurance.  Section 5.15 of the Disclosure Schedules
accurately and completely lists each policy of insurance in force with respect
to the Company, the Subsidiary or their respective assets and properties, and
each of the performance or other surety bonds maintained by the Company or the
Subsidiary in the conduct of their businesses.  All premiums and other payments
that have become due under the policies of insurance listed in Section 5.15 of
the Disclosure Schedules have been paid in full, all of such policies are now in
full force and effect and neither the Company nor the Subsidiary has received
written notice from any insurer, agent or broker of the cancellation of, or any
material increase in premium with respect to, any of such policies or bonds. 
Section 5.15 of the Disclosure Schedules sets forth the claims experience
(including all open and closed claims) of the Company and the Subsidiary over
the last three (3) years, for workers’ compensations claims, general liability
claims, auto liability claims, products liability claims and any other claims
covered by any insurance policy.  Except as set forth in Section 5.15 of the
Disclosure Schedules, to the knowledge of the Company, there has been no
occurrence that would reasonably be expected to give rise to any claim against
any of the Company’s or the Subsidiary’s insurers under any of such policies. 
Except as set forth in Section 5.15 of the Disclosure Schedules, neither the
Company nor the Subsidiary has received any written notification from any
insurer, agent or broker denying or disputing any claim made by either of them
or denying or disputing any coverage for any such claim or the amount of any
claim.

 

20

--------------------------------------------------------------------------------


 

5.16                        Litigation.  Except as set forth in Section 5.16 of
the Disclosure Schedules, as of the date hereof:

 

5.16.1  There are no actions, suits, claims, governmental investigations or
arbitration proceedings pending or, to the knowledge of the Company, threatened,
against or affecting the Company or the Subsidiary or any of the assets or
properties of the Company or the Subsidiary and, to the knowledge of the
Company, there is no basis for any of the foregoing.

 

5.16.2  There are no outstanding orders, decrees or stipulations issued by any
U.S. federal, state, local or foreign judicial or administrative authority in
any proceeding to which either of the Company or the Subsidiary is or was a
party.

 

5.17                        Records.  The Company has previously made available
to LKQ copies of the Company’s articles of incorporation and bylaws and the
equivalent organizational or governing documents of the Subsidiary and all
amendments thereto to date, and such copies are correct and complete in all
respects.  A record of all actions taken by the owners and boards of directors
of the Company and the Subsidiary and all minutes of their meetings are
contained in the minute books of the Company and the Subsidiary and are accurate
and complete in all material respects.  The record books, stock ledgers and
membership ledgers of the Company and the Subsidiary contain a materially
accurate and complete record of all issuances, transfers and cancellations of
shares of capital stock of the Company and the Subsidiary.

 

5.18                        No Material Adverse Change.  Except as set forth in
Section 5.18 of the Disclosure Schedules, since December 31, 2007, there have
not been any changes in the business or properties of the Company or the
Subsidiary, or in their financial condition, other than changes occurring in the
ordinary course of business which in the aggregate have not had a Material
Adverse Effect with respect to the Company.  There is not, to the knowledge of
the Company, any threatened event or condition that could reasonably be expected
to have a Material Adverse Effect with respect to the Company.

 

5.19                        Absence of Certain Acts or Events.  Except for the
transactions contemplated hereby or as disclosed in Section 5.19 of the
Disclosure Schedules, since December 31, 2007, each of the Company and the
Subsidiary has, in all material respects, conducted its business in the ordinary
course consistent with past practice and has not:  (i) authorized or issued any
of its shares of capital stock, units of membership interests or any other
securities (including any held in its treasury); (ii) declared or paid any
dividend or made any other distribution of or with respect to its shares of
capital stock or other securities or purchased or redeemed any shares of its
capital stock or other securities or paid any bonus to its employees;
(iii) increased the rate of compensation of any of its employees (except any
regularly scheduled annual pay increases consistent with past practices);
(iv) sold, leased, transferred or assigned any of its assets, other than in the
ordinary course of business; (v) made or obligated itself to make capital
expenditures aggregating more than $100,000; (vi) incurred any material
obligations or liabilities (including any indebtedness) or entered into any
material transaction; (vii) suffered any theft, damage, destruction or casualty
loss in excess of $100,000; (viii) deferred the payment of any liabilities or
accounts payable or deferred the acquisition of any inventory outside the
ordinary course of business or in a manner inconsistent with past practices; or
(ix) accelerated the collection of any accounts receivable in a manner
inconsistent with past practices.  As of the Closing Date, none of

 

21

--------------------------------------------------------------------------------


 

the Company’s or the Subsidiary’s accounts payable will be past due in any
material respect.  All net cash generated by the Company and the Subsidiary
(after payment of their accounts payable and expenses consistent with past
practices) between December 31, 2007 and the Closing is or will be deposited in
a bank account registered in the name of the Company or the Subsidiary, as
applicable.

 

5.20                        Compliance with Laws.  Except as set forth in
Section 5.20 of the Disclosure Schedules:

 

5.20.1  Each of the Company and the Subsidiary is in compliance, in all material
respects, with all Laws (excluding Environmental Laws and Environmental Permits)
applicable to it, its assets, properties and business; provided, however, that
each Shareholder (other than the Glenn C. McElroy Family Trust dated October 14,
1992 (and its trustee)) makes the foregoing representation and warranty only to
the extent of his actual knowledge without investigation.

 

5.20.2  In the past five (5) years, the Company and the Subsidiary have not
received written notification of any asserted past or present failure to comply
with any Laws (excluding Environmental Laws and Environmental Permits), which
failure has not heretofore been resolved, and, to the knowledge of the Company,
no proceeding with respect to any such violation is contemplated.

 

5.20.3  Neither the Company nor the Subsidiary, nor to the knowledge of the
Company, any employee of the Company or the Subsidiary, has made any payment of
funds in connection with the business of the Company or the Subsidiary
prohibited by Law, and no funds have been set aside to be used in connection
with its business for any payment prohibited by Law.

 

5.20.4  Notwithstanding the foregoing, nothing in this Section 5.20 shall
constitute a representation or warranty with respect to any matter relating to
Laws or Permits, or any Governmental Authority in regard to the enforcement of
such Laws or Permits, to the extent that such matter is expressly covered by
another representation or warranty in this Section 5 (including Sections 5.4.1,
5.7, 5.8, 5.11, 5.21 and 5.22).

 

5.21                        Environmental Matters.

 

5.21.1  For purposes of this Agreement, the terms listed below shall mean the
following:

 

“Tank” shall mean that term as defined in 40 C.F.R. § 260.10, without regard to
the character of Tank contents.

 

“Environmental Law” shall mean any federal, state, regional, county and local
administrative rules, statutes, codes, ordinances, regulations, licenses,
permits, approvals, plans, authorizations, directives, rulings, injunctions,
decrees, orders, judgments and any similar items in effect on or prior to the
Closing Date, relating to the protection of human health, safety or the
environment, and common law theories of nuisance, trespass, waste, negligence
and abnormally dangerous activities arising out of or relating to the presence
of any Hazardous Substance (as defined below) in the environment or workplace.

 

22

--------------------------------------------------------------------------------


 

“Environmental Permit” shall mean any approval, covenant, waiver, exception,
order, permit, authorization, site-specific limitation or license of any
Governmental Authority relating to any Environmental Law.

 

“Hazardous Substance” shall mean and be construed broadly to include any gas,
liquid or solid that is defined as a “hazardous waste,” “hazardous material,”
“hazardous substance,” “extremely hazardous substance,” “restricted hazardous
waste,” “pollutant,” “contaminant,” “toxic waste,” “toxic substance” or “special
waste” under any Environmental Law and includes petroleum, petroleum by-products
(including crude oil and any fraction thereof), waste oils, any
hydrocarbon-based substance, asbestos, asbestos-containing materials, urea
formaldehyde and polychlorinated biphenyls.

 

“Release” shall mean releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, disposing or dumping into
the indoor or outdoor environment, including the abandonment or discarding of
barrels, drums, containers, tanks and other receptacles containing or previously
containing any Hazardous Substance.

 

The representations and warranties in this Section 5.21 shall each be qualified
as being to Actual Knowledge as defined in Section 13.3.1.  Notwithstanding
anything herein to the contrary, except for the representations and warranties
contained in this Section 5.21, the Shareholders and the Company do not make any
representation or warranty of any kind or nature (whether express, implied or
otherwise) relating to any matter involving any Environmental Law, Environmental
Permit, Hazardous Substance, Release or other environmental issue.

 

5.21.2  Except as set forth in Section 5.21.2 of the Disclosure Schedules,
neither the Company nor the Subsidiary:  (i) has transported, stored, treated or
disposed, nor have they allowed or arranged for any third parties to transport,
store, treat or dispose any Hazardous Substance to or at any location or in a
manner that has resulted or could reasonably be expected to result in a
liability under any Environmental Law; or (ii) has disposed, or allowed or
arranged for any third parties to dispose, any Hazardous Substance upon property
owned or leased by them currently or in the past.

 

5.21.3  Except as set forth in Section 5.21.3 of the Disclosure Schedules, there
has not occurred, nor is there currently occurring, a Release or threatened
Release of any Hazardous Substance on, into or beneath the surface of, or
adjacent to, any parcel of the Real Property.

 

5.21.4  Except as set forth in Section 5.21.4 of the Disclosure Schedules,
neither  the Company nor the Subsidiary has:  (i) received any written notice
that the Company or the Subsidiary is potentially responsible for a response
action or corrective action under any Environmental Law; (ii) submitted or was
required to submit any notice pursuant to Section 103(c) of CERCLA; and
(iii) received any request for information in connection with any environmental
response under any Environmental Law.

 

5.21.5  Except as set forth in Section 5.21.5 of the Disclosure Schedules,
neither the Company nor the Subsidiary uses, nor have they ever used, any Tanks
on the Real Property nor has there been a Release from any Tank on the Real
Property.

 

23

--------------------------------------------------------------------------------


 

5.21.6  Except as set forth in Section 5.21.6 of the Disclosure Schedules,
(i) the Company and the Subsidiary are in compliance with all Environmental Laws
governing the Real Property and the operations of the Company and the
Subsidiary; (ii) the Company and the Subsidiary have obtained and maintained in
effect all Environmental Permits necessary for operation of their business;
(iii) no action to revoke or modify such Environmental Permits is pending; and
(iv) the Company and the Subsidiary are in compliance with such Environmental
Permits.

 

5.21.7  The Company has made available to LKQ all material written information
in its possession, or materially accurate written summaries of such information,
that concerns the Company or the Subsidiary with regard to:  (i) all
environmental audits, assessments or occupational health studies relating to the
assets, Real Property or business of the Company and the Subsidiary undertaken
by a Governmental Authority or the Company, the Subsidiary or any of their
agents; (ii) the results of any groundwater, soil, air or asbestos monitoring
undertaken with respect to the Real Property; (iii) any actual or alleged
violation of, or liability under, any Environmental Law or any health and safety
requirements; and (iv) any investigatory, remedial or corrective obligations,
including those assumed or undertaken with respect to any other person, relating
to any Real Property or any off-site location, arising under any Environmental
Law or health and safety requirements.

 

5.22                        Labor Relations.  Except as set forth in
Section 5.22 of the Disclosure Schedules:

 

5.22.1  The Company and the Subsidiary are not a party to or bound by any
collective bargaining agreement or any other agreement with a labor union, and
to the knowledge of the Company, since December 31, 2004, there has been no
effort by any labor union to organize any employees of the Company or the
Subsidiary into one or more collective bargaining units.

 

5.22.2  There is not any pending or, to the knowledge of the Company, threatened
labor dispute, strike or work stoppage involving any of the employees of the
Company or the Subsidiary that affects or that may affect the business of the
Company or the Subsidiary or that may interfere with the Company’s continued
operations.

 

5.22.3  Neither the Company nor the Subsidiary nor, to the knowledge of the
Company, any agent, representative or employee of the Company or the Subsidiary
committed any unfair labor practice as defined in the National Labor Relations
Act, as amended, and there is not now any pending or, to the knowledge of the
Company, threatened charge or complaint against the Company or the Subsidiary by
or with the National Labor Relations Board or any representative thereof.

 

5.22.4  There has been no strike, walkout or work stoppage involving any of the
employees of the Company or the Subsidiary during the five-year period prior to
the date hereof.

 

5.22.5  The Company is not aware that any executive or key employee or group of
employees has any plans to terminate his, her or their employment with the
Company or the Subsidiary.

 

24

--------------------------------------------------------------------------------


 

5.23                        Employee Benefits.

 

5.23.1  None of the Company, the Subsidiary, nor any corporation or business
that is now or at the relevant time was a member of a controlled group of
corporations or trades or businesses including the Company, within the meaning
of Section 414 of the Code, maintains or contributes to, or at any time since
January 1, 1994 maintained or contributed to:  (i) any non-qualified deferred
compensation or retirement plans or arrangements; (ii) any qualified defined
contribution retirement plans or arrangements; (iii) any qualified defined
benefit pension plan; (iv) any other plan, program, agreement or arrangement
under which former employees of the Company, the Subsidiary or their
beneficiaries are entitled, or current employees of the Company or the
Subsidiary will be entitled following termination of employment, to medical,
health, life insurance or other benefits other than pursuant to benefit
continuation rights granted by state or federal law; or (v) any other employee
benefit, health, welfare, medical, disability, life insurance, stock, stock
purchase or stock option plan, program, agreement, arrangement or policy, except
in each case as described in Section 5.23.1 of the Disclosure Schedules.  The
plans described in Section 5.23.1 of the Disclosure Schedules are referred to
herein as the “Plans.”

 

5.23.2  The administration of the Plans complies in all material respects with
the requirements of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and the Plans meet in all material respects any applicable
requirements for favorable tax treatment under the Code in both form and
operation.  All of the Plans that constitute employee pension benefit plans or
employee welfare plans subject to ERISA and the trusts or other funding vehicles
related to the Plans have been maintained in compliance in both form and
operation with the requirements of ERISA.  The costs of administering the Plans,
including fees for the trustee and other service providers that are customarily
paid by the Company or the Subsidiary, have been paid or will be paid prior to
the Closing Date or will be reflected in the Closing Balance Sheet. There have
been no non-exempt prohibited transactions as defined in Section 406 of ERISA or
Section 4975 of the Code with respect to any of the Plans or any parties in
interest or disqualified persons with respect to the Plans.  There are no
pending or, to the knowledge of the Company, threatened claims, lawsuits or
arbitrations that have been asserted or instituted against the Plans, any
fiduciaries thereof with respect to their duties to the Plans or the assets of
any of the trusts under any of the Plans.

 

5.23.3  All contributions to the Plans due and owing as of the Closing Date have
been made or will be made prior to the Closing Date or will be reflected in the
Closing Balance Sheet.  Vacation and all other applicable benefit accruals with
respect to the current Plan year are reflected in the Balance Sheet or will be
reflected in the Closing Balance Sheet.  None of the Plans is a pension plan
subject to Title IV of ERISA.  None of the Plans is a multi-employer plan as
defined in Section 3(37) of ERISA.  The Company and the Subsidiary have no
plans, programs, agreements or arrangements, and have not made any other
commitments to their employees, former employees or their beneficiaries, under
which they have any obligation to provide any retiree or other employee benefit
payments that are not adequately funded through a trust or other funding
arrangement.

 

5.23.4  The Company has made available to LKQ true and complete copies of: 
(i) the Plans, amendments, and any related trusts or funding vehicles, policies
or contracts and the related summary plan descriptions with respect to each
Plan; (ii) the most recent

 

25

--------------------------------------------------------------------------------


 

determination letters received from the Internal Revenue Service regarding the
Plans; (iii) the latest financial statements and Form 5500 annual reports for
each of the Plans and related trusts or funding vehicles, policies or contracts
as of the end of the most recent Plan year with respect to which the filing date
for such information has passed; (iv) the reports of the most recent actuarial
valuations of the Plans; (v) copies of communications from regulatory agencies
regarding audits, examinations and noncompliance with the applicable legal
requirements; (vi) a summary of the most recent nondiscrimination test results;
and (vii) copies of agreements with service providers to the Plans.

 

5.24                        Warranties.  No product manufactured, sold, leased
or delivered by the Company or the Subsidiary, or work performed by it, is
subject to any guaranty, warranty or other indemnity, except as described in
Section 5.24 of the Disclosure Schedules.

 

5.25                        Product Liability.  Except as set forth in
Section 5.25 of the Disclosure Schedules, neither the Company nor the Subsidiary
has any liability (and, to the knowledge of the Company, no grounds exist for
any present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand against them giving rise to any liability) arising
out of any injury to individuals or property as a result of any third party’s
ownership, possession or use of any product manufactured, sold, leased or
delivered by the Company or the Subsidiary, or as a result of any work performed
by the Company or the Subsidiary.

 

5.26                        [Intentionally Omitted]

 

5.27                        Internal Controls.  Except as set forth in
Section 5.27 of the Disclosure Schedules, each of the Company and the Subsidiary
maintains a system of internal control over financial reporting sufficient to
provide reasonable assurance regarding the reliability of such entity’s
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and to provide reasonable assurance that: 
(i) records are maintained in reasonable detail that accurately and fairly
reflect the transactions and dispositions of the assets of the Company and the
Subsidiary; (ii) transactions are recorded as necessary to permit preparation of
financial statements in accordance with GAAP, and that receipts and expenditures
of the Company and the Subsidiary are being made only in accordance with
authorizations of management and the board of directors (or equivalent entity)
of the Company or the Subsidiary, as applicable; and (iii) unauthorized
acquisition, use or disposition of the Company’s or the Subsidiary’s assets that
could have a material effect on such entity’s financial statements are timely
detected and/or prevented.  Except as set forth in Section 5.27 of the
Disclosure Schedules, there have been no changes in such system of internal
control over financial reporting during the preceding ninety (90) days that have
materially affected, or are reasonably likely to materially affect, such system
of internal control over financial reporting.  Except as set forth in
Section 5.27 of the Disclosure Schedules, there are no significant deficiencies
or material weaknesses in the design or operation of such system of internal
control over financial reporting that are reasonably likely to adversely affect
the ability of the Subsidiary or the Company to record, process, summarize and
report financial information.  Except as set forth in Section 5.27 of the
Disclosure Schedules, there have been no instances of fraud, whether or not
material, that involve the Company’s or the Subsidiary’s management or other
employees who have a significant role in such entity’s system of internal
control over financial reporting.

 

26

--------------------------------------------------------------------------------


 

5.28                        Investment Bankers’ and Brokers’ Fees.  Except for
Sagent Advisors Inc., the Company does not have any obligation to pay any fees
or commissions to any investment banker, broker, finder or agent with respect to
the transactions contemplated by this Agreement.

 

6.                                      Representations and Warranties of LKQ

 

In order to induce the Shareholders and the Company to enter into this Agreement
and to consummate the transactions contemplated hereunder, LKQ makes the
following representations and warranties:

 

6.1                               Organization, Power and Authority of LKQ.  LKQ
is a corporation duly organized and validly existing in good standing under the
laws of the State of Delaware.  LKQ has full corporate power and authority to
enter into this Agreement and to carry out the transactions and agreements
contemplated hereby.  LKQ has full corporate power and authority necessary to
own, lease or operate its properties and to carry on its business as it is now
being conducted.  LKQ is duly qualified or licensed as a foreign corporation to
do business, and is in good standing, in each jurisdiction where the character
of the properties owned, leased or operated by it or the nature of its business
makes such qualification or licensing necessary, except, in each case, for any
such failures that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect with respect to LKQ.  LKQ has full
power and authority to execute and deliver this Agreement and the Ancillary
Agreements to which LKQ will be a party, to perform its obligations hereunder
and thereunder, and to consummate the transactions contemplated hereby and
thereby.

 

6.2                               Due Authorization; Binding Obligation.  The
execution and delivery by LKQ of this Agreement and each of the Ancillary
Agreements to which LKQ will be a party and the consummation by LKQ of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action.  This Agreement has been, and upon
execution and delivery each of the Ancillary Agreements to which LKQ will be a
party will have been, duly executed and delivered by LKQ.  Assuming due
authorization, execution and delivery by the other parties, this Agreement
constitutes, and upon execution and delivery each of the Ancillary Agreements to
which LKQ will be a party will constitute, the legal, valid and binding
obligations of LKQ, enforceable against it in accordance with their respective
terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

 

6.3                               No Conflict; Required Filings and Consents.

 

6.3.1  The execution, delivery and performance by LKQ of this Agreement and each
of the Ancillary Agreements to which LKQ will be a party, and the consummation
of the transactions contemplated hereby and thereby, do not and will not
(i) conflict with or violate the certificate of incorporation or bylaws of LKQ;
(ii) conflict with or violate any Law applicable to LKQ or by which any property
or asset of LKQ is bound or affected; (iii) conflict with, result in any breach
of, constitute a default (or an event that, with notice or lapse of time or
both, would become a default) under, result in the acceleration of, create in
any party the right to accelerate, suspend, terminate, modify, cancel or require
any notice or consent of any third party pursuant

 

27

--------------------------------------------------------------------------------


 

to, any material contract, agreement, lease, license, instrument or other
arrangement to which LKQ is a party or by which any of its properties or assets
are bound; or (iv) result in the creation or imposition of any Encumbrance on
any property or asset of LKQ; except, with respect to clauses (ii), (iii) and
(iv), for matters that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect with respect to LKQ or that arise
as a result of any action by the Shareholders, the Company or any of their
affiliates.

 

6.3.2  LKQ is not required to file, seek or obtain any notice, authorization,
approval, order, permit or consent of or with any Governmental Authority in
connection with the execution, delivery and performance by LKQ of this Agreement
and each of the Ancillary Agreements to which LKQ will be a party, or the
consummation of the transactions contemplated hereby or thereby, except (i) for
any filings required to be made under the HSR Act, (ii) for such filings as may
be required by any applicable federal or state securities or “blue sky” laws, or
(iii) where failure to obtain such consent, approval, authorization or action,
or to make such filing or notification, would not, (a) prevent or materially
delay or impede performance by LKQ of any of its obligations under this
Agreement or (b) individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect with respect to LKQ.

 

6.4                               Investment Bankers’ and Brokers’ Fees.  LKQ
has no obligation to pay any fees or commissions to any investment banker,
broker, finder or agent with respect to the transactions contemplated by this
Agreement.

 

6.5                               LKQ Common Stock.  The LKQ Shares, when
delivered at Closing, will be validly issued, fully paid and non-assessable and
will be issued in compliance with the registration and qualification
requirements of all applicable federal, state and foreign securities laws.  The
LKQ Shares have been registered pursuant to the Registration Statement on
Form S-4 (File No. 333-133911) filed by LKQ on May 9, 2006.  Upon issuance as
contemplated by this Agreement, the LKQ Shares will be free of any restrictions
on resale, other than as a result of any action by the Shareholders, including
their ownership of shares of common stock of LKQ (other than the LKQ Shares) but
excluding their acquisition and the resulting ownership of the LKQ Shares
pursuant to this Agreement.

 

6.6                               SEC Matters.

 

6.6.1  LKQ has delivered to each of the Shareholders a copy of the Prospectus,
which incorporates by reference the SEC Reports, as filed pursuant to the
Exchange Act.  The Prospectus was prepared in accordance with the requirements
of the Securities Act.  The SEC Reports were prepared in accordance with the
requirements of the Exchange Act.  The Prospectus and the SEC Reports, when
considered as a whole, do not contain any untrue statement of a material fact,
or omit to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, except to
the extent corrected by a document subsequently filed by or on behalf of LKQ
with the SEC on or prior to the date of this Agreement.

 

6.6.2  Each of the balance sheets contained in or incorporated by reference into
the SEC Reports (including the related notes and schedules thereto) fairly
presents and will fairly present the financial position of the entity or
entities to which such balance sheet relates as of its

 

28

--------------------------------------------------------------------------------


 

date, and each of the statements of income and changes in shareholders’ equity
and cash flows or equivalent statements in the SEC Reports (including any
related notes and schedules thereto) fairly presents and will fairly present the
results of operations, changes in shareholders’ equity and changes in cash
flows, as the case may be, of the entity or entities to which such statement
relates for the periods to which it relates, in each case in accordance with
GAAP consistently applied during the periods involved, except in each case as
may be noted therein, subject to normal year-end adjustments in the case of
unaudited statements.

 

6.6.3  LKQ maintains a system of internal control over financial reporting
sufficient to provide reasonable assurance regarding the reliability of its
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and to provide reasonable assurance that: 
(i) records are maintained in reasonable detail that accurately and fairly
reflect the transactions and dispositions of the assets of LKQ;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of LKQ
are being made only in accordance with authorizations of management and the
board of directors of LKQ; and (iii) unauthorized acquisition, use or
disposition of LKQ’s assets that could have a material effect on its financial
statements are timely detected and/or prevented.  There have been no changes in
such system of internal control over financial reporting during the preceding
ninety (90) days that have materially affected, or are reasonably likely to
materially affect, such system of internal control over financial reporting. 
There are no significant deficiencies or material weaknesses in the design or
operation of such system of internal control over financial reporting that are
reasonably likely to adversely affect the ability of LKQ to record, process,
summarize and report financial information.  There have been no instances of
fraud, whether or not material, that involve LKQ’s management or other employees
who have a significant role in such entity’s system of internal control over
financial reporting.

 

6.7                               Financing.  LKQ has sufficient funds to permit
it to consummate the transactions contemplated by this Agreement and the
Ancillary Agreements.  LKQ has provided the Shareholders with accurate and
complete copies of documents and materials reasonably satisfactory to the
Shareholders evidencing LKQ’s possession of sufficient funds for consummation of
the transactions contemplated by this Agreement and the Ancillary Agreements.

 

6.8                               Investment Intent.  LKQ is acquiring the
Shares for its own account, for investment purposes only and not with a view to
any public distribution thereof or with any intention of selling, distributing
or otherwise disposing of the Shares in a manner that would violate the
registration or qualification requirements of the Securities Act or any
applicable state or foreign securities Laws.  LKQ agrees that the Shares may not
be sold, transferred, offered for sale, pledged, hypothecated or otherwise
disposed of without registration or qualification under the Securities Act and
any applicable state securities Laws, except pursuant to an exemption from such
registration or qualification under the Securities Act and such Laws.  LKQ is
able to bear the economic risk of holding the Shares for an indefinite period
(including total loss of its investment) and (either alone or together with its
representatives) has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment.

 

29

--------------------------------------------------------------------------------


 

6.9                               Access to Information; LKQ’s Own
Investigation; No Other Representations or Warranties.

 

6.9.1  LKQ is a sophisticated purchaser and has made its own investigation,
review and analysis regarding the Shares, the Company and the Subsidiary and the
transactions contemplated hereby, which investigation, review and analysis were
conducted by LKQ together with expert advisors that it has engaged for such
purpose.  Prior to the date hereof, LKQ has reviewed or been afforded full
opportunity to review all information (including documents and other information
at the Company’s facilities and in electronic form) provided to it by the
Shareholders, the Company and the Subsidiary and their representatives and has
had the opportunity to ask questions of and receive answers to its satisfaction
from the Shareholders, the Company and their representatives concerning the
Company and the Shares, and to obtain any additional information reasonably
requested by it.

 

6.9.2  LKQ has relied solely on its own review of the Shares, the Company and
the Subsidiary and the representations and warranties made in Sections 4 and 5
of this Agreement, and not on any other representations or warranties made by or
on behalf of any of the Shareholders, the Company and their respective
affiliates and representatives.

 

6.9.3  EXCEPT AS EXPRESSLY SET FORTH IN THE REPRESENTATIONS AND WARRANTIES MADE
IN SECTIONS 4 AND 5 OF THIS AGREEMENT OR IN ANY CERTIFICATE OR SCHEDULE
FURNISHED IN CONNECTION WITH SUCH REPRESENTATIONS AND WARRANTIES, LKQ
ACKNOWLEDGES AND AGREES THAT IT SHALL AT THE CLOSING ACCEPT THE PROPERTY AND
ASSETS OF THE COMPANY AND THE SUBSIDIARY IN AN “AS IS” AND “WHERE IS” CONDITION
WITH ALL FAULTS.  IN PARTICULAR, BUT WITHOUT LIMITATION, LKQ ACKNOWLEDGES THAT,
EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES MADE IN SECTIONS 4 AND 5
OF THIS AGREEMENT OR IN ANY CERTIFICATE OR SCHEDULE FURNISHED IN CONNECTION WITH
SUCH REPRESENTATIONS AND WARRANTIES, THE SHAREHOLDERS AND THE COMPANY DO NOT
MAKE, AND THE SHAREHOLDERS, THE COMPANY AND THEIR RESPECTIVE AFFILIATES AND
REPRESENTATIVES HAVE NOT MADE, ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EITHER EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATION OR WARRANTY
WHATSOEVER AS TO TITLE, MERCHANTABILITY, QUALITY, VALUE, CONDITION, SAFETY,
CONFORMITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE OF ANY ASSETS OR OTHER
PROPERTIES OF THE COMPANY OR THE SUBSIDIARY.

 

7.                                      Covenants

 

7.1                               Conduct of Business Prior to the Closing. 
Between the date of this Agreement and the Closing Date, except as set forth on
Schedule 7.1 hereto or unless LKQ shall otherwise consent in writing (which
consent shall not be unreasonably withheld, delayed or conditioned) or as
otherwise permitted or contemplated by this Agreement, the Company will, and
will cause the Subsidiary, in all material respects to, conduct its business
only in the ordinary course consistent with past practice, and each of the
Company and the Subsidiary shall use its commercially reasonable efforts to
preserve intact in all material respects its business organization.  Without

 

30

--------------------------------------------------------------------------------


 

limiting the foregoing, between the date of this Agreement and the Closing Date,
except as set forth on Schedule 7.1 hereto or as otherwise permitted or
contemplated by this Agreement, each of the Company and the Subsidiary shall not
do any of the following without the prior written consent of LKQ (which consent
shall not be unreasonably withheld, delayed or conditioned):

 

(a)                                  amend or otherwise change its articles of
incorporation or bylaws or equivalent organizational or governing documents;

 

(b)                                 issue, deliver, sell, pledge or encumber, or
authorize, any shares of capital stock, or any options, warrants, convertible
securities or other rights of any kind to acquire any such shares;

 

(c)                                  declare, set aside, make or pay any
dividend or other distribution (whether payable in cash, stock, property or a
combination thereof) with respect to any of its capital stock (other than
dividends paid by the Subsidiary to the Company or distributions to the
Shareholders for income tax liabilities consistent with past practice);

 

(d)                                 reclassify, combine, split, subdivide or
redeem, or purchase or otherwise acquire, directly or indirectly, any of its
capital stock;

 

(e)                                  acquire or make any investment in any
equity interests in any corporation, partnership, limited liability company,
other business organization or division thereof or any assets, loans or debt
securities thereof;

 

(f)                                    adopt a plan of complete or partial
liquidation, dissolution, merger, consolidation or recapitalization or other
reorganization;

 

(g)                                 incur any indebtedness for borrowed money or
assume, guarantee or endorse, or otherwise become responsible for, the
indebtedness of any other person or entity for borrowed money, or issue any debt
securities, except for trade payables in the ordinary course of business;

 

(h)                                 grant any Encumbrance on any of its material
assets to secure any indebtedness for borrowed money, except in connection with
indebtedness permitted under Section 7.1(g);

 

(i)                                     enter into any contract, agreement or
arrangement that would be a Contract if it had been entered into prior to the
date hereof;

 

(j)                                     authorize, or make any commitment with
respect to, any single capital expenditure that is in excess of $50,000 or
capital expenditures that are, in the aggregate, in excess of $250,000;

 

(k)                                  fail to exercise any rights of renewal with
respect to any material Leased Real Property that by its terms would otherwise
expire;

 

(l)                                     grant or announce any increase or change
in the salaries, bonuses or other benefits payable by the Company to any of its
employees, other than as required by applicable

 

31

--------------------------------------------------------------------------------


 

Law, pursuant to any plans, programs or agreements existing on the date hereof
or other ordinary increases not inconsistent with the past practices of the
Company or the Subsidiary;

 

(m)                               make any change in any method of accounting or
accounting practice or policy, except as required by GAAP or applicable Law;

 

(n)                                 pay, discharge, settle or satisfy any
material claims, liabilities or obligations (absolute, accrued, contingent or
otherwise), other than (i) performance of contractual obligations in accordance
with their terms, (ii) payment, discharge, settlement or satisfaction in the
ordinary course of business or (iii) payment, discharge, settlement or
satisfaction in accordance with their terms, of claims, liabilities or
obligations that have been (a) disclosed in the Interim Financial Statements (or
the notes thereto) or (b) incurred since the date of such financial statements
in the ordinary course of business; or

 

(o)                                 knowingly commit or agree to take any of the
actions described in Sections 7.1(a) through (n) above.

 

7.2                               Covenants Regarding Information.  From the
date hereof until the Closing Date, upon reasonable notice, the Company and the
Subsidiary shall afford LKQ and its representatives reasonable access to the
properties, offices and other facilities, books and records of the Company and
the Subsidiary, and the Company and the Subsidiary shall furnish LKQ with such
financial, operating and other data and information as LKQ may reasonably
request; provided, however, that any such access or furnishing of information
shall be during normal business hours and in such a manner as not to interfere
in any significant manner with the normal operations of the Company and the
Subsidiary.  Notwithstanding anything to the contrary in this Agreement, the
Company and the Subsidiary shall not be required to disclose any information to
LKQ or its representatives or provide LKQ or its representatives access to the
Company’s or the Subsidiary’s properties, offices and other facilities if such
disclosure or access would, in the Company’s reasonable judgment, (i) jeopardize
any attorney-client or other legal privilege of the Shareholders, the Company or
the Subsidiary, or (ii) contravene any applicable Laws or binding Contract
entered into prior to the date hereof.

 

7.3                               Notification of Certain Matters; Update of
Disclosure Schedules.

 

7.3.1  From and after the date of this Agreement until the earlier of the
Closing Date or the termination of this Agreement pursuant to Section 8.1, the
Company shall give prompt written notice to LKQ, and LKQ shall give prompt
written notice to the Company, of (i) any material notice or other material
communication received by such party from any Governmental Authority in
connection with this Agreement and the transactions contemplated hereby or from
any person alleging that the consent of such person is or may be required in
connection with this Agreement or the transactions contemplated hereby, (ii) any
material claims, actions, suits, proceedings or investigations commenced or, to
such party’s knowledge, threatened against, relating to or involving or
otherwise affecting such party or any of its subsidiaries that relate to this
Agreement or the transactions contemplated hereby, and (iii) any fact, event or
circumstance known to such party that would cause or constitute, or would
reasonably be expected to cause or constitute, a breach in any material respect
of such party’s representations, warranties, covenants or agreements contained
herein or would prevent, delay or

 

32

--------------------------------------------------------------------------------


 

impede, or would reasonably be expected to prevent, delay or impede, the
consummation of the transactions contemplated by this Agreement.

 

7.3.2  Each of the Shareholders and the Company shall have the right from time
to time prior to the Closing to supplement or amend the Disclosure Schedules
(each, an “Update”) with respect to (a) any matter hereafter arising or
discovered that, if existing or known as of the date of this Agreement, would
have been required to be set forth or described in such Disclosure Schedules and
(b) events or conditions arising after the date hereof and prior to the Closing.
 If any such Update would permit LKQ to terminate this Agreement pursuant to
Sections 8.1.2(b) or 8.1.3(b), then LKQ may either:  (A) provide written notice
to the Shareholder Representatives within ten (10) days after receipt of the
Update, that LKQ is electing not to waive the matter(s) contained in the Update
and has determined to terminate this Agreement; provided that, in the event such
ten (10)-day period extends past the Termination Date (as defined in
Section 8.1.4), the Termination Date shall automatically be extended to be the
last day of such ten (10)-day period; or (B) waive the matter(s) contained in
the Update and elect to proceed with the Closing; provided that, if LKQ fails to
provide written notice to the Shareholder Representatives as prescribed in the
foregoing clause (A), LKQ shall be deemed to have waived the matter(s) contained
in the Update and elected to proceed with the Closing pursuant to the foregoing
clause (B).  If the Closing occurs pursuant to clause (B) above, then such
Update shall be effective to cure and correct for all purposes any breach of any
representation, warranty or covenant that would have existed had the Company not
made such Update, except in the case of fraud or intentional misconduct, and the
Disclosure Schedules shall for all purposes be deemed to include the added or
corrected information contained in such Update.  Other than the Update described
in the preceding sentence of this Section 7.3.2, Updates shall not cure any
breach of any representation, warranty or covenant made by the Shareholders
and/or the Company in Sections 4 and 5 of this Agreement or in any certificate
or schedule furnished in connection with such representations and warranties, or
limit or otherwise affect any remedies available to LKQ under this Agreement
with respect to such breach.

 

7.4                               Confidentiality.  Subject to applicable Law,
each of the parties shall hold, and shall cause its representatives to hold, in
confidence all documents and information furnished or made available to it by or
on behalf of the other parties in connection with the transactions contemplated
hereby pursuant to the terms of the Confidentiality Agreement, which shall
continue in full force and effect until the Closing Date, at which time such
Confidentiality Agreement and the obligations of the parties under this
Section 7.4 shall terminate; provided, however, that after the Closing Date, the
Confidentiality Agreement shall terminate only in respect of that portion of the
Evaluation Material (as defined in the Confidentiality Agreement) exclusively
relating to the transactions contemplated by this Agreement.  If for any reason
this Agreement is terminated prior to the Closing Date, the Confidentiality
Agreement shall nonetheless continue in full force and effect in accordance with
its terms.

 

7.5                               Further Action; Reasonable Best Efforts.

 

7.5.1                     Reasonable Best Efforts.  Both before and after the
Closing, subject to the terms and conditions of this Agreement, each party shall
use its or his reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other parties in doing, all things necessary, proper or advisable under

 

33

--------------------------------------------------------------------------------


 

applicable Laws to consummate and make effective the transactions contemplated
under this Agreement, including using reasonable best efforts to accomplish the
following:  (i) preparing and filing as soon as practicable (but in no event
later than ten (10) Business Days after the date of this Agreement in respect of
any such filings required in connection with the HSR Act) all forms,
registrations and notices relating to antitrust, competition, trade or other
regulatory matters that are required by applicable Law to be filed in order to
consummate the transactions contemplated hereby and the taking of such actions
as are reasonably necessary to obtain any requisite approvals, consents, orders,
exemptions or waivers by, or to avoid an action or proceeding by, a Governmental
Authority relating to antitrust, competition, trade or other regulatory matters
(collectively, “Regulatory Approvals”), including (a) filings pursuant to the
HSR Act with the United States Federal Trade Commission (the “FTC”) and with the
Antitrust Division of the United States Department of Justice (the “Antitrust
Division”) and (b) preparing and filing, as soon as practicable, any form or
report required by any other Governmental Authority relating to any Regulatory
Approval, (ii)  taking all actions necessary to cause all conditions set forth
in Section 9 and Section 10 (including the prompt termination of any waiting
period under the HSR Act (including any extension of the initial 30-day waiting
period thereunder)) to be satisfied as soon as practicable, and (iii) executing
and delivering any additional instruments necessary to consummate the
transactions contemplated hereby and to fully carry out the purposes of this
Agreement.

 

7.5.2                     Regulatory Matters.  Each party shall keep each of the
other parties reasonably apprised of the status of matters relating to the
completion of the transactions contemplated hereby and work cooperatively in
connection with obtaining all required approvals or consents of any Governmental
Authority.  In that regard, each party shall without limitation:  (i) promptly
notify the others of, and if in writing, furnish the others with the copies of
(or, in the case of material oral communications, advise the others orally of)
any communications from or with any Governmental Authority with respect to the
transactions contemplated by this Agreement, (ii) permit the others to review
and discuss in advance, and consider in good faith the views of the others in
connection with, any proposed written (or any proposed material oral)
communication with any Governmental Authority, (iii) not participate in any
meeting with any Governmental Authority unless it consults with the others in
advance and to the extent permitted by such Governmental Authority gives the
others the opportunity to attend and participate thereat, (iv) furnish the
others with copies of all correspondence, filings and communications (and
memoranda setting forth the substance thereof) between it and any Governmental
Authority with respect to this Agreement, and (v) respond as promptly as
reasonably practicable to any inquiries received from the FTC or the Antitrust
Division and to all inquiries and requests received from any State Attorney
General or other Governmental Authority in connection with Regulatory Approvals
and antitrust matters. Notwithstanding anything to the contrary contained
herein, (i) nothing in this Agreement will require LKQ, whether pursuant to an
order of the FTC or the Antitrust Division or otherwise, to dispose of any
assets, lines of business or equity interests in order to obtain the consent of
the FTC or the Antitrust Division to the transactions contemplated by this
Agreement, and (ii) without the other parties’ consent (which consent shall not
be unreasonably withheld, delayed or conditioned), none of the Company, LKQ or
any of their affiliates shall (a) extend any waiting period or agree to refile
under the HSR Act or (b) enter into any agreement with the FTC or the Antitrust
Division agreeing to suspend consummation of the transactions contemplated by
this Agreement.

 

34

--------------------------------------------------------------------------------


 

7.5.3                     Information.  Each party shall promptly notify the
other parties of:

 

(a)  any notice or other communication from any person or entity alleging that
the consent of such person or entity is or may be required in connection with
the transactions contemplated by this Agreement;

 

(b)  any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and

 

(c)  any actions, suits, claims, investigations or proceedings commenced or
overtly threatened against, relating to or involving or otherwise affecting such
party or any of its subsidiaries that relate to the consummation of the
transactions contemplated by this Agreement.

 

7.6                               Employee Matters.

 

7.6.1  To the extent that any employee of the Company (other than those who
agree with LKQ on other employment arrangements prior to or upon Closing) (each
an “Affected Employee”) after the Closing becomes eligible to participate in any
employee benefit plan, program or arrangement maintained by LKQ or any of its
affiliates, LKQ shall use commercially reasonable efforts to cause the Affected
Employees to receive credit for all periods of employment and/or service with
the Company (including service with predecessor employers, where such credit was
provided by the Company) and any of its subsidiaries prior to the Closing for
all purposes (except for benefit accrual under a defined benefit pension plan). 
LKQ shall use commercially reasonable efforts to honor, or cause to be honored,
all unused vacation, holiday, sickness and personal days accrued by the Affected
Employees under the policies and practices of the Company; provided, however,
that LKQ shall only be required to honor any unused vacation, holiday, sickness
and personal days that have been accrued in the Closing Balance Sheet.

 

7.6.2  In the event that LKQ transfers an Affected Employee from a Company
welfare benefit plan to a different welfare benefit plan prior to December 31,
2008, LKQ shall use commercially reasonable efforts to cause all welfare benefit
plans (including medical, dental, life insurance and short- and long-term
disability benefit plans) in which such Affected Employee will participate
following the Closing to (i) waive all limitations as to preexisting conditions,
exclusions and waiting periods with respect to participation and coverage
requirements applicable to such Affected Employee and his or her covered
dependents under such plan (except to the extent that such conditions,
exclusions or waiting periods would apply under the Company’s plans as in
existence prior to the Closing) and (ii) provide such Affected Employee and his
or her covered dependents with credit for any co-payments and deductibles paid
prior to the Closing in satisfying any applicable deductible or out-of-pocket
requirements under such plans.

 

7.6.3  The parties intend that, as soon as practicable after the Closing, the
Company will terminate its 401(k) Plan (the “401(k) Plan”) (including by means
of a merger of the 401(k) Plan with and into the 401(k) plan of LKQ). 
Accordingly, the parties will use their reasonable best efforts to cause the
Company to take all actions necessary or appropriate to

 

35

--------------------------------------------------------------------------------


 

accomplish the termination of the 401(k) Plan in connection with the foregoing
intent, including the execution of the appropriate board of directors
resolutions, the termination of any and all service provider agreements executed
on behalf of the 401(k) Plan and the taking of any and all other corporate
action necessary to formally terminate the 401(k) Plan.  The parties will
consult with each other, and provide reasonable advance notice to the other
parties, prior to taking any actions to terminate the 401(k) Plan.  The
Shareholders will be responsible for any and all costs and expenses incurred by
LKQ or the Company, up to an aggregate amount of $10,000, which are attributable
to the above-described termination of the 401(k) Plan, including costs
associated with preparing the final Form 5500, except those reflected in the
Estimated Balance Sheet, and except for any costs attributable to actions of LKQ
to which the Shareholders shall have provided reasonable objection to LKQ prior
to such action being taken; provided that, in the event the Shareholders are
required by this Section 7.6.3 to reimburse or otherwise make a payment to the
LKQ Indemnified Parties, such reimbursement or payment shall be deemed to be as
a result of a breach of a covenant made by the Company and indemnifiable
pursuant to Section 11.1.1 and shall be paid out of the Escrow Account.

 

7.7                               Public Announcements.  On and after the date
hereof and through the Closing Date, the Shareholder Representatives and LKQ
shall consult with each other before issuing any press release or otherwise
making any public statements with respect to this Agreement or the transactions
contemplated hereby, and none of the parties shall issue any press release or
make any public statement prior to obtaining the other parties’ written
approval, which approval shall not be unreasonably withheld, delayed or
conditioned; provided, however, that if a party determines, based upon advice of
counsel, that a press release or public announcement is required by, or
reasonably necessary in order to comply with, applicable Law, such party may
make such press release or public announcement, in which case the disclosing
party shall use its reasonable best efforts to provide the other party
reasonable time to comment on such release or announcement in advance of such
issuance.

 

7.8                               Maintenance of Insurance.  Between the date
hereof and through the Closing Date, the Company shall use commercially
reasonable efforts to maintain in full force and effect all of its and the
Subsidiary’s currently existing policies of insurance or insurance comparable to
the coverage afforded by such policies.

 

7.9                               Indemnification.  For a period of
six (6) years after the Closing, the provisions in the articles of incorporation
and by-laws or equivalent charter documents or any other written agreements of
the Company or the Subsidiary with respect to indemnification, advancement of
expenses and exculpation of present and former directors, officers, employees
and agents of the Company will not be repealed or amended or otherwise modified
in any manner that would adversely affect the rights thereunder of the
indemnified personnel, except to the extent, if any, that such modification is
required by applicable Law.  LKQ (i) shall, and shall cause the Company to,
maintain, and (ii) shall not, and shall cause the Company not to, terminate,
amend or otherwise modify in any manner that would adversely affect the rights
of the indemnified personnel thereunder, any officers’ and directors’ liability
insurance policy in effect immediately prior to the Closing Date; provided,
however, that the foregoing obligation shall only apply until the date through
which the coverage under such insurance policy shall have been paid for by the
Company prior to the Closing.  At the Closing, LKQ, on the one hand, and the
officers and directors of the Company, on the other hand, shall each execute and
deliver to one another the

 

36

--------------------------------------------------------------------------------


 

Indemnification Agreements (the form of which is attached hereto as Exhibit 7.9)
(the “Indemnification Agreements”).

 

7.10                        Broker Fees.  The Shareholders shall be responsible
for the payment of any fees, commissions and expenses payable to Sagent Advisors
Inc. in connection with the transactions contemplated hereby.  Notwithstanding
the foregoing, the Shareholders may cause the Company to pay such fees,
commissions and expenses immediately prior to the Closing.

 

7.11                        Termination of Shareholder Agreements.  The Company,
G. McElroy and the Shareholders hereby agree that the following agreements shall
terminate and be of no further force and effect as of immediately prior to the
Closing:  (a) the Agreement of Shareholders dated December 7, 1984, as amended;
and (b) the Agreement of Shareholders dated as of January 1, 2000, by and among
Glenn C. McElroy, Tom Hutton, Phillip McElroy, John L. Neu, Marjorie Neu, Robert
T. Neu and Jeffrey P. Neu, as amended.  To the extent that the Company or any
Shareholder has any rights or claims under such agreements, which arise as a
result of this Agreement or the transactions contemplated hereby, each such
party hereby waives and relinquishes all such rights and claims, effective upon
the termination of such agreements.

 

7.12                        Certain Assets of the Company.  Between the date of
this Agreement and the Closing Date, the Company will, and will cause the
Subsidiary to, comply with the rules set forth on Schedule 7.12 hereto.

 

7.13                        Insurance Proceeds for Events Between Signing and
Closing.  If, between the date of this Agreement and the Closing Date, the
Company or the Subsidiary suffers any casualty (whether partial or total) with
respect to any of its assets or properties (other than Owned Real Property) and
such casualty is covered by an insurance policy maintained by the Company or the
Subsidiary, then LKQ shall be entitled to the proceeds paid or payable to the
Company or the Subsidiary under such insurance policy with respect to such
casualty and such proceeds shall not be included in the calculation of the Cash
Amount; provided that, if prior to the Closing, the Shareholders, the Company or
the Subsidiary shall have remedied such casualty (whether in whole or in part)
to LKQ’s reasonable satisfaction, then the Shareholders shall be entitled to the
insurance proceeds to the extent of the casualty so remedied.

 

8.                                      Termination

 

8.1                               Termination.  This Agreement may be terminated
and the transactions contemplated hereby may be abandoned at any time prior to
the Closing as follows:

 

8.1.1  by mutual written consent of LKQ and both of the Shareholder
Representatives;

 

8.1.2  (a) by either of the Shareholder Representatives if LKQ breaches or fails
to perform in any respect any of its representations, warranties or covenants
contained in this Agreement and such breach or failure to perform (i) would give
rise to the failure of a condition set forth in Section 10, (ii) cannot be or
has not been cured within thirty (30) days following delivery of written notice
of such breach or failure to perform, and (iii) has not been waived by the
Shareholder Representatives; or (b) by LKQ, if any of the Shareholders or the
Company breach or fail to perform in any respect any of their respective
representations, warranties or

 

37

--------------------------------------------------------------------------------


 

covenants contained in this Agreement and such breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 9,
(ii) cannot be or has not been cured within thirty (30) days following delivery
of written notice of such breach or failure to perform, and (iii) has not been
waived by LKQ;

 

8.1.3  (a) by either of the Shareholder Representatives if any of the conditions
set forth in Section 10 shall have become incapable of fulfillment; or (b) by
LKQ, if any of the conditions set forth in Section 9 shall have become incapable
of fulfillment; provided that the right to terminate this Agreement pursuant to
this Section 8.1.3 shall not be available if the failure of the party (in the
case of the Shareholders, including for this purpose the Company) so requesting
termination to fulfill any obligation under this Agreement shall have been the
cause of such condition becoming incapable of fulfillment;

 

8.1.4  by either of the Shareholder Representatives or LKQ if the Closing shall
not have occurred by September 30, 2008 (the “Termination Date”); provided that
the right to terminate this Agreement under this Section 8.1.4 shall not be
available if the failure of the party (in the case of the Shareholders,
including for this purpose the Company) so requesting termination to fulfill any
obligation under this Agreement shall have been the cause of the failure of the
Closing to occur on or prior to the Termination Date; or

 

8.1.5  by either of the Shareholder Representatives or LKQ in the event that any
Governmental Authority shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and non-appealable; provided that the right to terminate
this Agreement under this Section 8.1.5 shall not be available if any action of
the party (in the case of the Shareholders, including for this purpose the
Company) so requesting termination, or failure of such party to perform any of
its obligations under this Agreement, has been the cause of, or resulted in, the
imposition of any such order, decree, ruling or other action or the failure of
such order, decree, ruling or other action to be appealed, as applicable.

 

8.2                               Notice of Termination.  The party seeking to
terminate this Agreement pursuant to this Section 8 (other than Section 8.1.1)
shall give prompt written notice of such termination to the other parties.

 

8.3                               Effect of Termination.  In the event of
termination of this Agreement as provided in Section 8.1, there shall be no
further obligation on the part of any party hereto, except that:  (i) the
provisions of Section 11.5 relating to limitation of punitive, consequential and
other types of damages, Section 13.2 relating to fees and expenses, Section 13.8
relating to notices, Section 13.9 relating to governing law, Section 13.10
relating to submission to jurisdiction, Section 13.14 relating to attorneys’
fees and expenses and this Section 8 shall survive such termination; and
(ii) nothing herein shall relieve any party from liability for any breach of
this Agreement or any agreement made as of the date hereof or subsequent thereto
pursuant to this Agreement.

 

38

--------------------------------------------------------------------------------


 

9.                                      Conditions to the Obligations of LKQ

 

The obligation of LKQ to purchase the Shares shall be subject to the fulfillment
at or prior to the Closing Date of each of the following conditions, any or all
of which may be waived in whole or in part by LKQ in its sole discretion to the
extent permitted by applicable law:

 

9.1                               Receipt of Necessary Consents.  All necessary
consents or approvals of third parties to any of the transactions contemplated
hereby as listed on Schedule 9.1 hereto shall have been obtained.

 

9.2                               No Restraint.  No court or Governmental
Authority of competent jurisdiction shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, judgment, decree, injunction
or other order (whether temporary, preliminary or permanent) or taken any action
that prohibits the consummation of the transactions contemplated by this
Agreement, and each party agrees to use all reasonable efforts to remove any
such prohibition on the consummation of the transactions contemplated by this
Agreement.

 

9.3                               No Adverse Litigation.  There shall not be
pending or threatened any action or proceeding by or before any court or other
governmental body which shall seek to restrain, prohibit or invalidate the sale
of the Shares to LKQ or any other transaction contemplated hereby, and which, in
LKQ’s reasonable judgment based on the merits of the claims in such action or
proceeding, makes it inadvisable to proceed with the purchase of the Shares.

 

9.4                               Releases and Resignations.  Each of the
Company’s directors and officers shall have delivered to the Company and LKQ a
release and waiver of any claim that he or she may have against the Company and
a resignation, each in the form attached hereto as Exhibit 9.4.

 

9.5                               Corporate Documents.  The Shareholder
Representatives shall have delivered to LKQ (i) a copy of the Articles of
Incorporation of the Company and the equivalent organizational documents of the
Subsidiary, as amended to date, certified by the Secretary of State of their
respective state of incorporation as true, complete and correct; and (ii) a
certified copy of a certificate from the appropriate Secretary of State
evidencing that each of the Company and the Subsidiary is in good standing under
the laws of the State of California.

 

9.6                               Transfer of Title and Assets.  Immediately
prior to the Closing, Hayward Associates shall have transferred to the Company
full and proper title to all assets (free and clear of any Encumbrances), except
real property, previously held by Hayward Associates and used by the Company in
the Company’s business, and all contracts (including leases and promissory
notes), other than those listed on Schedule 9.6 hereto, between Hayward
Associates and the Company shall have been terminated.

 

9.7                               Leases.  The then-current owners of the
properties listed on Schedule 9.7 hereto shall have entered into a lease
agreement with the Company for each such property, in form and substance as set
forth in Exhibits 9.7(A) through 9.7(F).

 

9.8                               HSR Act.  All applicable waiting periods (and
any extensions thereof) under the HSR Act shall have expired or otherwise been
terminated.

 

39

--------------------------------------------------------------------------------


 

9.9                               Escrow Agreement.  The Escrow Agreement shall
have been duly executed and delivered by the Shareholders and the Escrow Agent.

 

9.10                        Representations and Warranties.  The representations
and warranties set forth in Sections 4 and 5 shall be true and correct as of the
date of this Agreement and as of the Closing Date with the same force and effect
as if made on and as of the Closing Date (except to the extent expressly made as
of a specified date, in which case as of such date), except where the failure to
be so true and correct (without giving effect to any limitation or qualification
as to “materiality” or “Material Adverse Effect” set forth therein) would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect with respect to the Company (it being understood that, for
purposes of determining the accuracy of such representations and warranties, any
update or modification to the Disclosure Schedules (including Updates) made or
purported to have been made without LKQ’s written consent thereto shall be
disregarded).

 

9.11                        Performance of Agreements.  The Company and each
Shareholder shall have performed in all material respects all obligations and
agreements and complied in all material respects with all covenants contained in
this Agreement or any other Ancillary Agreement to be performed or complied with
by him or it at or prior to the Closing.

 

9.12                        Corporate Action.  The Company shall have taken all
corporate action necessary to execute this Agreement and any Ancillary
Agreements to which the Company is a party, and shall have furnished LKQ with
certified copies of resolutions duly adopted by its board of directors (or a
committee thereof).

 

10.                               Conditions to Obligations of the Shareholders

 

The obligation of the Shareholders to sell the Shares shall be subject to the
fulfillment at or prior to the Closing Date of each of the following conditions,
any or all of which may be waived in whole or in part by the Shareholder
Representatives in their sole discretion to the extent permitted by applicable
law:

 

10.1                        Receipt of Necessary Consents.  All necessary
consents or approvals of third parties to any of the transactions contemplated
hereby shall have been obtained.

 

10.2                        No Restraint.  No court or Governmental Authority of
competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any statute, rule, regulation, judgment, decree, injunction or other
order (whether temporary, preliminary or permanent) or taken any action that
prohibits the consummation of the transactions contemplated by this Agreement,
and each party agrees to use all reasonable efforts to remove any such
prohibition on the consummation of the transactions contemplated by this
Agreement.

 

10.3                        No Adverse Litigation.  There shall not be pending
or threatened any action or proceeding by or before any court or other
governmental body which shall seek to restrain, prohibit or invalidate the sale
of the Shares to LKQ or any other transaction contemplated hereby, and which, in
the Shareholder Representatives’ reasonable judgment based on the merits of the
claims in such action or proceeding, makes it inadvisable to proceed with the
sale of the Shares to LKQ.

 

40

--------------------------------------------------------------------------------


 

10.4                        Leases.  The Company shall have entered into a lease
agreement with the then-current owners of the properties listed on Schedule 9.7
hereto for each such property, and LKQ shall have provided a guaranty with
respect to the Company’s obligations under each such lease, in each case in form
and substance as set forth in Exhibit 10.4.

 

10.5                        HSR Act.  All applicable waiting periods (and any
extensions thereof) under the HSR Act shall have expired or otherwise been
terminated.

 

10.6                        Escrow Agreement; Indemnification Agreements.  LKQ
and the Escrow Agent shall have duly executed and delivered the Escrow
Agreement.  LKQ shall have duly executed and delivered the Indemnification
Agreements.

 

10.7                        Representations and Warranties.  The representations
and warranties set forth in Section 6 shall be true and correct as of the date
of this Agreement and as of the Closing Date with the same force and effect as
if made on and as of the Closing Date (except to the extent expressly made as of
a specified date, in which case as of such date), except where the failure to be
so true and correct (without giving effect to any limitation or qualification as
to “materiality” or “Material Adverse Effect” set forth therein) would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect with respect to LKQ (it being understood that, for purposes of
determining the accuracy of such representations and warranties, any update or
modification to the schedules referenced in Section 6 made or purported to have
been made without the written consent thereto of each of the Shareholder
Representatives shall be disregarded).

 

10.8                        Performance of Agreements.  LKQ shall have performed
in all material respects all obligations and agreements and complied in all
material respects with all covenants contained in this Agreement or any other
Ancillary Agreement to be performed or complied with by it at or prior to the
Closing.

 

10.9                        Corporate Action.  LKQ shall have taken all
corporate action necessary to effect the purchase of the Shares, and shall have
furnished the Shareholder Representatives with certified copies of resolutions
duly adopted by its board of directors (or a committee thereof).

 

11.                               Survival and Indemnification

 

11.1                       Indemnification by the Shareholders.

 

11.1.1  Subject to the terms and conditions of this Section 11, each of the
Shareholders shall, from and after the Closing Date, severally but not jointly
indemnify, defend and hold harmless LKQ, its officers, directors, employees,
agents and its affiliates (each, an “LKQ Indemnified Party” and together, the
“LKQ Indemnified Parties”) from, against, for and in respect of any and all
expenses, losses, costs, deficiencies, liabilities and damages (including
related counsel fees and expenses to the extent they are reasonable)
(collectively, “Damages”) incurred or suffered by any of them by reason of,
resulting from, based upon or arising out of (i) any breach of any
representation or warranty contained or made in Section 5 or in any certificate
or schedule furnished in connection with the representations and warranties
contained or made in Section 5, (ii) any breach of any covenant or agreement
made by the Company in this Agreement or any Ancillary Agreement, or (iii) fraud
or intentional misconduct by the Company.

 

41

--------------------------------------------------------------------------------


 

11.1.2  Subject to the terms and conditions of this Section 11, each of the
Shareholders shall, from and after the Closing Date, severally but not jointly
indemnify, defend and hold harmless the LKQ Indemnified Parties from, against,
for and in respect of any and all Damages incurred or suffered by any of them by
reason of, resulting from, based upon or arising out of (i) any breach of any
representation or warranty of such Shareholder contained or made in Section 4,
(ii) any breach of any covenant or agreement made by such Shareholder in this
Agreement or any Ancillary Agreement, or (iii) fraud or intentional misconduct
by such Shareholder.

 

11.1.3  The aggregate liability to all LKQ Indemnified Parties as a whole
pursuant to this Section 11.1 shall be limited to the amount deposited into the
Escrow Account pursuant to Section 2.1.3 (the “Cap”), and any claim for
indemnification under Section 11.1.1 or 11.1.2 shall be made first against the
Escrow Account pursuant to the Escrow Agreement.  The LKQ Indemnified Parties
shall not be entitled to indemnification for any Damages with respect to any
claims made under this Section 11.1 until the aggregate of all Damages exceeds
$250,000 (the “Threshold”); provided, however, that once such aggregate Damages
exceed the Threshold, the LKQ Indemnified Parties shall be entitled to
indemnification for all Damages without regard to the Threshold, including the
$250,000 amount; and provided, further, that no Damages may be claimed by the
LKQ Indemnified Parties or shall be indemnifiable by the Shareholders or shall
be included in calculating the aggregate Damages for purposes of this
Section 11.1.3 other than Damages in excess of $10,000 (the “Mini-Threshold”)
resulting from any single claim or aggregated claims arising out of the same
facts, events or circumstances.  Notwithstanding the foregoing, Damages based on
(i) fraud or intentional misconduct, (ii) any breach of any representation or
warranty contained or made in Section 4.1, 4.2, 4.3, 5.1, 5.2 or 5.10, or in the
last sentence of Section 5.6 or the first sentence of Section 5.13, or in
Section 5.21.6 but only to the extent such breach is in relation to the case
People v. Pick-Your-Part Auto Wrecking dba Pick Your Part Help Yourself, Case
No. 8CA00018, filed with the Superior Court of the State of California for the
County of Los Angeles on July 9, 2008, or (iii) any breach of any covenant or
agreement made by the Company or any Shareholder in Section 2.4 or 7.12, or the
last sentence of Section 7.6.3, shall neither be limited to the Cap nor be
subject to the Threshold or the Mini-Threshold; provided that, notwithstanding
anything herein to the contrary, in no event shall a Shareholder’s aggregate
liability hereunder exceed his allocable portion of the Purchase Price
(including, for the avoidance of doubt, such Shareholder’s pro rata share of the
amount deposited into the Escrow Account).

 

11.1.4  The Shareholders shall not be obligated to indemnify any LKQ Indemnified
Party with respect to any Damages to the extent that a specific accrual or
reserve for the amount of such Damages was reflected on the Closing Balance
Sheet.

 

11.1.5  The Shareholders shall not be obligated to indemnify any LKQ Indemnified
Party with respect to any Damages to the extent that LKQ received a benefit from
the reflection of such matter in the calculation of the adjustment of the
Purchase Price, if any, as determined pursuant to Section 2.3.

 

11.1.6  For all purposes of this Section 11, the amount of Damages indemnifiable
hereunder shall be net of any insurance or other recoveries actually received by
an LKQ Indemnified Party (including, in the case of Third Party Claims (as
defined in Section 11.6.2),

 

42

--------------------------------------------------------------------------------


 

insurance proceeds paid to third parties on behalf or to the benefit of such LKQ
Indemnified Party) in connection with the facts giving rise to the right of
indemnification.

 

11.1.7  In the event that the Shareholders pay Damages to any LKQ Indemnified
Party as a result of a breach of Section 5.10, LKQ shall immediately assign, or
cause to be assigned, to the Shareholder Representatives the receivable(s) that
are the subject of such breach to the extent of such payment.

 

11.2                        Survival.  Each of the representations and
warranties made in this Agreement or any other document delivered pursuant
hereto shall survive until the first (1st) anniversary of the Closing Date;
provided, however, that (i) any indemnification claim based on fraud or
intentional misconduct shall survive the Closing indefinitely; (ii) the
representations and warranties made in Sections 4.1, 4.2, 4.3, 5.1, 5.2, 6.1,
and 6.2 shall in each case survive indefinitely; (iii) the representations and
warranties made in Section 5.21 shall in each case survive until the second
(2nd) anniversary of the Closing Date; and (iv) the representations and
warranties made in Section 5.7 shall in each case survive until the first (1st)
anniversary of the later of (A) the date on which the applicable period of
limitation on assessment or refund of tax has expired, or (B) the date on which
the applicable tax year (or portion thereof) has been closed.  No claim for the
recovery of Damages based upon the breach of such representations and warranties
may be asserted after such representations and warranties shall be thus
extinguished pursuant to this Section 11.2; provided, however, that claims first
asserted in writing pursuant to Section 11.6 within the applicable period shall
not thereafter be barred.  The parties acknowledge and agree that the survival
periods set forth in this Section 11.2 and the limitation on the parties’ right
to make claims for recovery of Damages in connection therewith are in lieu of
all applicable statutes of limitations, except in the case of clause (iv) above
where the survival period and limitation are expressly related to applicable
Laws.

 

11.3                       Indemnification by LKQ.  Subject to the terms and
conditions of this Section 11, LKQ shall, from and after the Closing Date,
indemnify, defend and hold harmless the Shareholders, their agents and their
affiliates from, against, for and in respect of any and all Damages incurred or
suffered by any of them by reason of, resulting from, based upon or arising out
of:  (i) any breach of any representation or warranty contained or made in
Section 6 or in any certificate or schedule furnished in connection with the
representations and warranties contained or made in Section 6; (ii) any breach
of any covenant or agreement made by LKQ in this Agreement or any Ancillary
Agreement, or (iii)  fraud or intentional misconduct by LKQ.

 

11.4                        Additional Indemnification by LKQ.

 

11.4.1  From and after the Closing Date, LKQ shall indemnify, defend and hold
harmless the Shareholders, their affiliates and their respective owners,
officers, directors, employees, agents, successors and assigns (including
initial and subsequent transferees of the Real Property, but excluding any such
transferees that acquire the Real Property after the second (2nd) anniversary of
the date on which the Company or its successor, or an affiliate thereof, ceases
to be a lessee or occupant of such Real Property) (each, a “Shareholder
Indemnified Party” and together, the “Shareholder Indemnified Parties”) from and
against any and all Damages to the extent resulting from, based upon or arising
out of any claim or cause of action by any person arising before or after the
Closing, but excluding any portion of any such claim or

 

43

--------------------------------------------------------------------------------


 

cause of action which is principally based upon an event that occurs after the
date on which the Company or its successor (or an affiliate thereof, as
applicable) ceases to be a lessee or occupant of such Real Property, against any
Shareholder Indemnified Party with respect to:  (a) any claim or cause of action
by any person arising before or after the Closing against any Shareholder
Indemnified Party with respect to the Company’s or the Subsidiary’s compliance
with or obligations under Environmental Law or possession or status of any
Environmental Permit; (b) any violation or alleged violation of, or liability or
alleged liability under, any Environmental Law relating to or affecting the Real
Property, the Company or any other property now or previously owned, operated or
leased by the Company; (c) the presence, Release or threat of Release of, or
exposure of persons (whether workers or third parties) to any Hazardous
Substance, on, in, under or affecting all or any portion of the Real Property or
any surrounding areas and any other property now or previously owned, operated
or leased by the Company; (d) any transport, treatment, recycling, storage,
disposal or arrangement therefor of Hazardous Substances whether on the Real
Property, originating from the Real Property, or otherwise associated with the
Company or any operations conducted on the Real Property or any other property
now or previously owned, operated or leased by the Company; or (e) any
environmental investigation, assessment, audit or review conducted in connection
with the Real Property or the operations conducted at any time thereon, or on
any other property now or previously owned, operated or leased by the Company,
including, the cost of assessment, investigation, containment, removal and/or
remediation of any and all Hazardous Substances, the cost of any actions taken
in response to the presence, Release or threat of Release of any Hazardous
Substances to prevent or minimize such Release or threat of Release so that it
does not migrate or otherwise cause or threaten danger to present or future
public health, safety, welfare or the environment, and costs incurred to comply
with Environmental Laws; provided, however, that (i) if and to the extent such
Damages were caused by the action, after the Closing, of any Shareholder
Indemnified Party (including applicable transferees of the Real Property), LKQ
shall not be required to indemnify any Shareholder Indemnified Party (including
applicable transferees of the Real Property) with respect to such Damages caused
by such action, after the Closing, pursuant to this Section 11.4, provided that,
if the Shareholder Indemnified Party whose action caused the Damages was an
employee, agent, consultant or representative of LKQ or its affiliate at the
time of such action (whether or not the particular action was authorized by LKQ
or its affiliate or within the scope of the employment, agency, consultancy or
representation), then LKQ shall nevertheless be required to indemnify all
Shareholder Indemnified Parties (including applicable transferees of the Real
Property), other than such Shareholder Indemnified Party whose action caused the
Damages, with respect to such Damages pursuant to this Section 11.4, and (ii) if
and to the extent such Damages resulted from, were based upon or arose out of a
breach of any representation or warranty contained or made in Section 5.21, with
respect to which Damages the Shareholders have an obligation to indemnify the
LKQ Indemnified Parties under Sections 11.1 and 11.2, LKQ shall not be required
to indemnify any Shareholder Indemnified Party (other than applicable
transferees of the Real Property) with respect to such Damages pursuant to this
Section 11.4.

 

11.4.2  LKQ specifically acknowledges and agrees that the foregoing is, and
shall be deemed to constitute, a full and final release with respect to the
matters specifically addressed in Section 11.4.1 above, which shall be effective
as a bar to all actions, claims, counterclaims, obligations, causes of action,
losses, promises, damages, costs, expenses, liabilities and demands of whatever
character, nature and kind, known and unknown, suspected or unsuspected, fixed
or

 

44

--------------------------------------------------------------------------------


 

contingent, hereinabove specified to be so barred.  LKQ, having been fully
advised by its counsel, hereby expressly and voluntarily waives all rights or
benefits that it may have under the provisions of Section 1542 of the Civil Code
of the State of California (or other similar law of any other state), which
provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

11.5                        Exclusivity; No Special Damages; Damages Net of
Taxes.

 

11.5.1  After the Closing, this Section 11 will provide the exclusive remedy
against any Indemnified Party (as defined in Section 11.6.1) for any breach of
any representation, warranty, covenant or other claim arising out of or relating
to this Agreement or any Ancillary Agreement and/or the transactions
contemplated hereby or thereby, and LKQ (on behalf of itself and the other LKQ
Indemnified Parties) and the Shareholders (on behalf of themselves and the other
Shareholder Indemnified Parties) waive any other rights and claims they may
respectively have against the other, whether in law or equity, relating to the
same; provided that nothing herein shall limit the liability of any party hereto
for fraud or intentional misconduct.

 

11.5.2  No party shall have any liability under any provision of this Agreement
for any punitive, incidental, consequential, special or indirect damages,
including business interruption, loss of revenue, profits or income, or loss of
business reputation or opportunity relating to the breach or alleged breach of
this Agreement, except (i) any such amounts that an Indemnified Party is
required to pay to a third party as a result of a Third Party Claim (as defined
in Section 11.6.2) in regard to a matter that is otherwise indemnifiable
hereunder and (ii) in the case of fraud or intentional misconduct.

 

11.5.3  All indemnification payments made pursuant to this Section 11 shall be
made on an after-tax basis.  Accordingly, in determining the Damages incurred or
suffered by an Indemnified Party hereunder, the amount of such Damages shall be
(i) increased to take into account any additional Tax cost incurred by such
Indemnified Party arising from the receipt of applicable indemnification
payments hereunder and (ii) decreased to take into account any deduction, credit
or other Tax benefit actually realized by such Indemnified Party with respect to
the receipt of applicable indemnification payments hereunder.  In computing the
amount of any such Tax cost or Tax benefit, the Indemnified Party shall be
deemed to recognize all other items of income, gain, loss, deduction or credit
before recognizing any item arising from the receipt of applicable
indemnification payments hereunder or the incurrence or payment relating to any
Damages; provided that, if any such Tax cost or Tax benefit is not realized in
the taxable period during which the Indemnifying Party (as defined in
Section 11.6.1) makes an indemnification payment or the Indemnified Party incurs
any Damages, the parties hereto shall thereafter make payments to one another at
the end of each subsequent taxable period to reflect the net Tax costs or Tax
benefits realized by the parties hereto in each such subsequent taxable period.

 

45

--------------------------------------------------------------------------------


 

11.6                        Indemnification Procedures.

 

11.6.1  In order for an LKQ Indemnified Party or a Shareholder Indemnified Party
(the “Indemnified Party”) to be entitled to any indemnification provided for
under this Agreement as a result of Damages incurred or suffered by such
Indemnified Party, other than in connection with a Third Party Claim (as defined
in Section 11.6.2), such Indemnified Party shall promptly deliver notice thereof
to the party against whom indemnity is sought hereunder (the “Indemnifying
Party”), which (i) in the case of a claim for indemnification by an LKQ
Indemnified Party shall be delivered to the Shareholder Representatives and
(ii) in the case of a claim for indemnification by a Shareholder Indemnified
Party shall be delivered to LKQ, describing in reasonable detail the facts
giving rise to any claim for indemnification hereunder, the amount or method of
computation of the amount of such claim (if known) and such other information
with respect thereto as the indemnifying party may reasonably request.  The
failure or delay to provide such notice, however, shall not release the
Indemnifying Party from any of its obligations under this Section 11 except to
the extent that the Indemnifying Party is prejudiced by such failure or delay. 
The Indemnified Party shall reasonably cooperate and assist the Indemnifying
Party in determining the validity of any claim for indemnification by the
Indemnified Party and in otherwise resolving such matters.  Such assistance and
cooperation shall include providing reasonable access to and copies of
information, records and documents relating to such matters and to employees in
connection with the investigation, defense and resolution of such matters.

 

11.6.2  In order for an Indemnified Party to be entitled to any indemnification
provided for under this Agreement as a result of Damages incurred or suffered by
such Indemnified Party in connection with a claim or demand made by any third
party against the Indemnified Party (a “Third Party Claim”), such Indemnified
Party shall deliver notice thereof to the Indemnifying Party promptly after
receipt by such Indemnified Party of written notice of the Third Party Claim,
which (i) in the case of a claim for indemnification by an LKQ Indemnified Party
shall be delivered to the Shareholder Representatives and (ii) in the case of a
claim for indemnification by a Shareholder Indemnified Party shall be delivered
to LKQ, describing in reasonable detail the facts giving rise to any claim for
indemnification hereunder, the amount or method of computation of the amount of
such claim (if known) and such other information with respect thereto as the
Indemnifying Party may reasonably request.  The failure or delay to provide such
notice, however, shall not release the Indemnifying Party from any of its
obligations under this Section 11 except to the extent that the Indemnifying
Party is prejudiced by such failure or delay.

 

11.6.3  The Indemnifying Party shall have the right, upon written notice to the
Indemnified Party within 15 Business Days of receipt of notice from the
Indemnified Party of such Third Party Claim, to assume the defense thereof at
the expense of the Indemnifying Party with counsel selected by the Indemnifying
Party and reasonably satisfactory to the Indemnified Party so long as:  (i) the
notice to the Indemnified Party confirms that the Indemnifying Party will
indemnify the Indemnified Party from and against all Damages indemnifiable under
this Section 11 that the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of or caused by the Third Party Claim;
(ii) the Indemnifying Party provides the Indemnified Party with evidence
reasonably acceptable to the Indemnified Party that the Indemnifying Party will
have the financial resources to defend against the Third Party Claim and

 

46

--------------------------------------------------------------------------------


 

fulfill its indemnification obligations hereunder; (iii) the Third Party Claim
primarily involves money damages and does not seek an injunction or other
equitable relief which, if granted, would reasonably be expected to have a
materially adverse effect on the Indemnified Party’s ability to conduct its
business in the ordinary course; and (iv) the Indemnifying Party conducts the
defense of the Third-Party Claim actively and diligently.

 

11.6.4  If the Indemnifying Party assumes the defense of such Third Party Claim
and is conducting the defense of the Third Party Claim in accordance with
Section 11.6.3:  (i) the Indemnified Party shall have the right to employ
separate counsel and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of the Indemnified Party;
provided that, if in the reasonable opinion of counsel for the Indemnified
Party, there is a conflict of interest between the Indemnified Party and the
Indemnifying Party, the Indemnifying Party shall be responsible for the
reasonable fees and expenses of one counsel to such Indemnified Party in
connection with such defense; (ii) the Indemnified Party shall cooperate with
the Indemnifying Party in such defense and make available to the Indemnifying
Party all witnesses, pertinent records, materials and information in the
Indemnified Party’s possession or under the Indemnified Party’s control relating
thereto as is reasonably required by the Indemnifying Party; (iii) the
Indemnified Party shall not admit any liability with respect to, or settle,
compromise or discharge, or offer to settle, compromise or discharge, such Third
Party Claim without the Indemnifying Party’s prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned; and (iv) the
Indemnifying Party shall not admit any liability with respect to, or settle,
compromise or discharge, or offer to settle, compromise or discharge, such Third
Party Claim without the Indemnified Party’s prior written consent, which consent
shall not be unreasonable withheld, delayed or conditioned.

 

11.6.5  In the event any of the conditions in Section 11.6.3 is or becomes
unsatisfied, the Indemnified Party may defend against, and consent to the entry
of any judgment on or enter into any settlement with respect to, the Third Party
Claim in any manner he, she or it may reasonably deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith).

 

12.                               Certain Additional Agreements

 

12.1                        Restrictive Covenants.

 

12.1.1  In order to assure that LKQ will realize the value and goodwill inherent
in the Company, each of the Shareholders (other than Thomas C. Hutton) and
G. McElroy (severally but not jointly) agrees with LKQ that he shall not, and
none of his affiliates that are controlled by him shall, directly or indirectly,
either for himself or for any other person for a period of five (5) years
following the Closing Date:  (i) engage in, represent, furnish consulting
services to, be employed by or have any interest in (as owner, principal,
director, officer, partner, landlord, lender, agent, consultant, shareholder or
member) any business that would be competitive with the Business anywhere within
a one-hundred (100) mile radius of the location of any of the operating
facilities of the Company existing as of the date hereof; provided, however,
that such Shareholders, G. McElroy and their affiliates may acquire and hold an
aggregate of up to two percent (2%) of the outstanding shares of any corporation
engaged in any such business if such shares are publicly traded in an
established securities market; (ii) induce

 

47

--------------------------------------------------------------------------------


 

any customer of the Company to patronize any such competitive business or
otherwise request or advise any such customer to withdraw, curtail or cancel any
of its business with the Company; or (iii) solicit for employment or assist any
other person in soliciting for employment, any person employed by the Company,
provided that advertisements for employment in a publication circulated to the
general public in itself shall not be deemed to constitute solicitation by such
Shareholders, G. McElroy and their affiliates for purposes of this clause (iii);
and provided, further, that the foregoing restrictions contained in
clauses (i) and (ii) shall not apply to the extent set forth in Schedule 12.1.1.

 

12.1.2  In order to assure that LKQ will realize the value and goodwill inherent
in the Company, Thomas C. Hutton agrees with LKQ that he shall not, and none of
his affiliates that are controlled by him shall, directly or indirectly, for a
period of two (2) years following the Closing Date, engage in any business that
is competitive with the Business anywhere within a ten (10) mile radius of the
any of the operating facilities of the Company existing as of the date hereof;
provided, however, that the foregoing restriction shall not apply to the extent
set forth in Schedule 12.1.2.

 

12.1.3  If any provision of this Section 12.1, as applied to any party or to any
circumstance is adjudged by a court to be invalid or unenforceable, the same
shall in no way affect any other provision or any other part of this Agreement,
the application of such provision in any other circumstances or the validity or
enforceability of this Agreement.  If any such provision, or any part thereof,
is held to be unenforceable because of the duration of such provision or the
area covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision,
and/or to delete specific words or phrases, and in its reduced form such
provision shall then be enforceable.  Upon breach of any provision of this
Section 12.1, LKQ shall be entitled to seek injunctive relief, since the remedy
at law would be inadequate and insufficient.  In addition, LKQ shall be entitled
to such Damages against the breaching party as it can show it has sustained by
reason of such breach.

 

12.2                        Tax Matters.

 

12.2.1  The Shareholders shall prepare or cause to be prepared and file or cause
to be filed all Tax Returns for the Company and the Subsidiary for all periods
ending on or prior to the Closing Date that are filed after the Closing Date. 
The Shareholders shall permit LKQ to review and comment on each such Tax Return
described in the preceding sentence prior to filing.  All such Tax Returns shall
be prepared consistently with the allocation of the Purchase Price set forth in
Exhibit 12.2 to this Agreement.  LKQ shall be responsible for filing all other
Tax Returns due after the Closing Date.  The Shareholders agree to provide
access to any books and records of the Company and the Subsidiary in their
possession to the extent necessary for the preparation of such Tax Returns.  The
Shareholders shall be responsible for the payment of any and all Taxes for
periods ending on or before the Closing Date or the Taxes with respect to the
pre-Closing periods (including the Closing Date) for any periods that include
but do not end on the Closing Date (a “Straddle Period”), including any Tax
(i) imposed by Section 1374 of the Code or (ii) arising out of the transactions
contemplated by this Agreement, including any state Tax imposed on the sale of
the assets of a subchapter S corporation (including any Taxes imposed on the
Company as a result of the transactions contemplated by this Agreement);

 

48

--------------------------------------------------------------------------------


 

provided that, notwithstanding anything herein to the contrary, LKQ (and not the
Shareholders) shall be responsible for all Taxes to the extent that such Taxes
are taken into account in calculating the Working Capital Difference under
Section 2.4.  LKQ shall be responsible for all Taxes of the Company and the
Subsidiary due with respect to periods commencing after the Closing Date and for
the Taxes with respect to the post-Closing periods for Straddle Periods.  LKQ
shall not, and shall not cause or permit the Company to, amend any Tax Return of
the Company with respect to any taxable year or period ending on or before the
Closing Date.  Each Shareholder shall prepare and file all California Tax
Returns required to be filed by him for all periods ending on or prior to the
Closing Date that are filed after the Closing Date and will timely pay all
California state and local Taxes that will become due for all periods ending on
or prior to the Closing Date, whether or not shown on any such Tax Return.

 

12.2.2  Whenever it is necessary to determine the liability for Taxes of the
Company and its subsidiaries for a Straddle Period, the determination of the
Taxes for the portion of the Straddle Period ending on and including, and the
portion of the Straddle Period beginning after, the Closing Date shall be
determined by assuming that the Straddle Period consisted of two (2) taxable
years or periods, one of which ended at the close of the Closing Date and the
other of which began at the beginning of the day following the Closing Date, and
items of income, gain, deduction, loss or credit, and state and local
apportionment factors of the Company and its subsidiaries for the Straddle
Period shall be allocated between such two (2) taxable years or periods on a
“closing of the books basis” by assuming that the books of the Company and its
subsidiaries were closed at the close of business on the Closing Date; provided,
however, that (i) exemptions, allowances or deductions that are calculated on an
annual basis, such as the deduction for depreciation, and (ii) periodic taxes,
such as real and personal property taxes, shall be apportioned ratably between
such periods on a daily basis.

 

12.2.3  In the event any Shareholder or such Shareholder’s affiliates, or LKQ or
its affiliates, receive notice of any pending or threatened Tax audits or
assessments or other disputes concerning Taxes with respect to which another
party may incur liability under this Agreement, the party in receipt of such
notice shall promptly notify the other parties of such matter in writing.  The
Shareholders shall have the right to defend on behalf of the Company and the
Subsidiary, and shall pay all professional fees and expenses incurred in
connection with, any audit, administrative appeal, dispute or other claim
(collectively, an “Audit”) by federal or state tax authorities with respect to
Tax Returns for periods ending on or before the Closing Date; provided, however,
that the Shareholder Representatives shall not file on behalf of the Company or
the Subsidiary any amended Tax Return or claim for refund for any period without
the prior written consent of LKQ, which consent shall not be unreasonably
withheld, delayed or conditioned.  If any such Audit results in an additional
Tax liability to the Company or the Subsidiary, the Shareholders shall be
responsible for the payment of the liability, together with any interest or
penalties.  The Shareholders shall provide LKQ, promptly upon receipt thereof,
copies of any information, correspondence, protests, notices, decisions or any
related information provided to or received from any taxing authority with
respect to such Audit and shall afford to LKQ the opportunity from time to time
to discuss the progress of the Audit with the tax professionals retained by the
Shareholders in connection with the Audit.

 

12.2.4  With respect to the acquisition of the Shares of the Company by LKQ,
each Shareholder and LKQ shall jointly make a timely election provided for by

 

49

--------------------------------------------------------------------------------


 

Section 338(h)(10) of the Code (the “Section 338(h)(10) Election”) and the
applicable Treasury regulations (and any comparable election under state or
local laws).  The Shareholders and LKQ agree to execute at Closing (or, if
requested by LKQ, as soon as reasonably possible thereafter) any and all forms
necessary to effectuate the Section 338(h)(10) Election (including IRS Forms
8023 and 8883 and any similar forms under applicable state or local law).  The
Shareholders and LKQ shall report and cause the Company to report the
acquisition by LKQ of the Shares pursuant to this Agreement consistent with the
Section 338(h)(10) Election and shall take no position contrary thereto or
inconsistent therewith on any income, transfer or gains Tax Return before any
Governmental Authority charged with the collection of any such Tax or in any
judicial proceeding.  The Purchase Price allocation for the purchase of the
Shares as shown on Exhibit 12.2 shall be reported on the Forms 8023 and 8883,
and neither LKQ nor the Shareholders shall take a position on any income,
transfer or gains Tax Return, before any Governmental Authority charged with the
collection of any such Tax or in any judicial proceedings that is in any manner
inconsistent with any such allocation without the written consent of the other
in each instance.  If any U.S. federal, state, local or foreign taxing authority
challenges the allocation, the party receiving notice of such challenge shall
give the other parties hereto prompt written notice of such challenge, and the
parties shall cooperate in good faith in responding to it in order to preserve
the effectiveness of the allocation.  LKQ shall prepare and deliver to the
Shareholders the Forms 8023 and 8883 to be executed by the Shareholders at the
Closing or thereafter.  LKQ shall execute such forms and file them no later than
their due date.

 

12.2.5  LKQ and the Shareholders shall each bear their own expenses and
professional fees in connection with the matters described in this
Section 12.2.  All sales, use, transfer and other similar Taxes, including any
stock transfer stamp Taxes resulting from the sale of the Shares, shall be borne
fifty percent (50%) by the Shareholders and fifty percent (50%) by LKQ.  For the
avoidance of doubt, the Shareholder Representatives may pay such Taxes on behalf
of the Shareholders out of the Representative Expense Account pursuant to the
Escrow Agreement.

 

12.2.6  After the Closing Date, each of the Shareholders and LKQ shall (and
shall cause their respective affiliates to):  (i) assist the other party in
preparing and filing any Tax Returns or reports that such other party is
responsible for preparing and filing in accordance with this Agreement;
(ii) cooperate fully in preparing for any audits of, or disputes with taxing
authorities regarding, any Tax Returns of the Company and its subsidiaries;
(iii) make available to the other and to any taxing authority as reasonably
requested all information, records and documents relating to Taxes of the
Company and its subsidiaries; (iv) provide timely notice to the other in writing
of any pending or threatened Tax audits or assessments of the Company and its
subsidiaries for taxable periods for which the other may have a liability under
this Agreement; and (v) furnish the other with copies of all correspondence
received from any taxing authority in connection with any Tax audit or
information request with respect to any such taxable period.

 

12.2.7  Without limiting the requirements and obligations set forth in
Section 12.2.6, after the Closing Date, each of the Shareholders, LKQ, the
Company and the Subsidiary will preserve all information, records or documents
relating to liabilities for Taxes of the Company and its subsidiaries until
ninety (90) days after the expiration of any applicable statute of limitations
(including extensions thereof) with respect to the assessment of such Taxes.

 

50

--------------------------------------------------------------------------------


 

12.2.8  If a party becomes aware that another party is entitled to a Tax refund,
then such party shall provide prompt notice thereof to such other party or
parties.  Any Tax refunds that are received by LKQ, the Company or the
Subsidiary, and any amount credited against Tax to which LKQ, the Company or the
Subsidiary becomes entitled, that relate to the Tax periods or portions thereof
ending on or before the Closing Date shall be for the account of the
Shareholders, and LKQ shall pay to the Shareholders any such refund or the
amount of any such credit within fifteen (15) days after receipt or entitlement
thereto.

 

13.                               Miscellaneous

 

13.1                        Amendment and Modification.  The parties hereto may
amend, modify and supplement this Agreement in such manner as may be agreed upon
by them in writing.

 

13.2                        Expenses.  Except as otherwise specifically provided
in this Agreement, the parties agree that whether or not the sale of the Shares
is consummated, LKQ will pay and bear all of the expenses incurred by it, and
the Shareholders will bear all of the expenses incurred by the Company and the
Shareholders in connection with the acquisition contemplated by this Agreement,
including legal, tax and accounting related expenses, except that all filing
fees under the HSR Act shall be shared equally by LKQ, on the one hand, and the
Shareholders, on the other hand.  Notwithstanding the foregoing, the
Shareholders may cause the Company to pay such expenses prior to the Closing.

 

13.3                        Certain Definitions.  For purposes of this
Agreement:

 

13.3.1  “Actual Knowledge,” for purposes of Section 5.21 and Section 11.4 only,
shall consist of (i) anything that any of the Shareholders, G. McElroy or Cindi
Galfin actually knows without investigation and (ii) any information in the
documents relating to environmental matters and set forth in the electronic data
room of documents made available to LKQ by the Shareholders through Intralinks,
an electronic copy of which is contained on a DVD that has been delivered to LKQ
prior to the date hereof.

 

13.3.2  An “affiliate” means with respect to any person, another person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such first person.  For the
avoidance of doubt, Hayward Associates is an affiliate of the Company and of the
Shareholders.

 

13.3.3  “Ancillary Agreements” means the Escrow Agreement.

 

13.3.4  “Business” means the self-service retail recycled vehicle products
business and the processing and distribution of recycled original equipment
manufacturer products; provided, however, that the definition of “Business”
shall not include the purchase, collection, processing, recycling and sale of
recyclable ferrous and non-ferrous metals or products containing such metals,
including automobiles and catalytic converters.

 

13.3.5  “Business Day” means any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by Law to be closed in Chicago,
Illinois and Anaheim, California.

 

51

--------------------------------------------------------------------------------


 

13.3.6  “Cash Amount” means the aggregate amount of cash and cash equivalents
(including funds held in money market accounts and flex CD accounts) of the
Company at the Closing, as determined in accordance with GAAP.  For avoidance of
doubt, when calculating the Cash Amount:  (i) all checks that have been “cut”
and mailed by the Company and are outstanding shall be deducted from cash of the
Company; and (ii) all “cut” but uncashed checks received by the Company or other
deposits in transit that are outstanding shall be added to cash of the Company.

 

13.3.7  “Code” means the Internal Revenue Code of 1986, as amended.

 

13.3.8  “Confidentiality Agreement” means the Confidentiality Agreement dated
September 19, 2007 between LKQ and the Company.

 

13.3.9  “Current Assets” means, without duplication, the current assets of the
Company determined in accordance with GAAP and in a manner consistent with the
policies and principles used by the Company in connection with the preparation
of the Balance Sheet (but excluding the Cash Amount), subject to the adjustments
set forth in Schedule 13.3.40 hereto.

 

13.3.10  “Current Liabilities” means, without duplication, the current
liabilities of the Company determined in accordance with GAAP and in a manner
consistent with the policies and principles used by the Company in connection
with the preparation of the Balance Sheet (but excluding all Debt, including any
current portion thereof, and the obligations to pay the Success Bonus Amounts),
subject to the adjustments set forth in Schedule 13.3.40 hereto.

 

13.3.11  “Debt” means any amount owed by the Company, or for which the Company
is liable:  (i) for borrowed money; (ii) under any reimbursement obligation
relating to a letter of credit, bankers’ acceptance or note purchase facility;
(iii) evidenced by a bond, note, debenture or similar instrument (including a
purchase money obligation); or (iv) for the payment of money relating to a lease
that is required to be classified as a capitalized lease obligation in
accordance with GAAP (but excluding all obligations of the Company under the
Vehicle Lease Service Agreement, dated as of November 12, 2003, between Penske
Truck Leasing Co., L.P. and the Company, including schedules thereto).

 

13.3.12  “Debt Amount” means the aggregate amount owed to the Company’s
creditors listed on Schedule 2.1.5 hereto, as of immediately prior to the
Closing, including any and all outstanding principal and accrued but unpaid
interest.

 

13.3.13  “Encumbrance” means any mortgage, claim, lien, option, pledge, charge,
security interest, equitable interest, right of first refusal or preemptive
right, condition or other restriction of any kind, including any restriction on
use, voting (in the case of any security), transfer, receipt of income or
exercise of any other attribute of ownership.

 

13.3.14  “Escrow Account” means the account with the Escrow Agent into which
five percent (5%) of the Closing Payment is deposited pursuant to Sections 2.1.3
and 3.2.4 and the Escrow Agreement.

 

13.3.15  “Escrow Agent” means LaSalle Bank National Association.

 

52

--------------------------------------------------------------------------------


 

13.3.16  “Escrow Agreement” shall have the meaning set forth in Section 2.1.3.

 

13.3.17  “GAAP” means United States generally accepted accounting principles as
in effect on the date hereof.

 

13.3.18  “Governmental Authority” means (i) any government or political
subdivision thereof whether foreign or domestic, national, state, county,
municipal or regional or any other governmental entity, (ii) any agency or
instrumentality of any such government, political subdivision or other
government entity, (iii) any court, arbitral tribunal or arbitrator, and
(iv) any non-governmental or quasi-governmental regulating body, to the extent
that the rules, regulations or orders of such body have the force of law.

 

13.3.19  “Hayward Associates” means Hayward Associates, a California general
partnership.

 

13.3.20  The “knowledge” of LKQ shall consist of everything that the officers
and members of the board of directors of LKQ actually know without
investigation; the “knowledge” of each Shareholder shall consist of everything
that such Shareholder actually knows without investigation; and “knowledge” of
the Company shall consist of everything that the Shareholders, members of the
board of directors of the Company, and Cindi R. Galfin, H. Michael Couch and
Christopher Lee McElroy actually know without investigation.  The foregoing
definition of “knowledge” shall apply to words of similar import such as “know”
or “knows.”

 

13.3.21  “Law” means any domestic or foreign statute, law, ordinance,
regulation, rule, code, injunction, judgment, decree or order of any
Governmental Authority.

 

13.3.22  “Leases” means all leases, subleases, licenses, concessions and other
agreements (written or oral), including all amendments, extensions, renewals,
guaranties and other agreements with respect thereto, pursuant to which the
Company or its Subsidiary holds any Leased Real Property, including the right to
all security deposits and other amounts and instruments deposited by or on
behalf of the Company or its Subsidiary thereunder.

 

13.3.23  “Leased Real Property” means all leasehold or subleasehold estates and
other rights to use or occupy any land, buildings, structures, improvements,
fixtures or other interest in real property held by the Company or its
Subsidiary.

 

13.3.24  “Material Adverse Effect” means:  (a) with respect to the Company, any
event, circumstance, effect or state of facts that is materially adverse to
(i) the business, assets, liabilities, condition (financial or otherwise) or
results of operations or business prospects of the Company and the Subsidiary,
taken as a whole, or (ii) the ability of the Company to perform, in all material
respects, its obligations under this Agreement or the Ancillary Agreements to
which it will be a party or to consummate the transactions contemplated hereby
or thereby, provided, however, that (A) “Material Adverse Effect” shall not
include the effect of any event, change, circumstance, change or development
arising out of or impacting (I) the markets or industry in which the Company and
the Subsidiary operate their businesses generally, to the extent not having a
disproportionate impact on the Company, (II) general economic conditions,
including such conditions as are related to the businesses of the Company and
the Subsidiary, (III) national

 

53

--------------------------------------------------------------------------------


 

or international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States or any of its territories, possessions or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States, or escalation of any existing hostilities, (IV) financial,
banking or securities markets (including any disruption thereof and any decline
in the price of any security or any market index), (V) natural disasters, acts
of God or other events not within the reasonable control of the Company,
(VI) any change in applicable Laws or accounting rules, (VII) the taking of any
action contemplated by this Agreement or the Ancillary Agreements or consented
to by LKQ, or (VIII) the public announcement of the entering into of this
Agreement or the transactions contemplated by this Agreement, and (B) no
“Material Adverse Effect” shall be deemed to have occurred hereunder upon the
occurrence of any one or more of the following (or combination thereof): 
(I) any adverse change in or effect on the Company’s business or business
prospects that is cured by the Shareholders or the Company to the reasonable
satisfaction of LKQ before the earlier of the Closing Date or the Termination
Date, or (II) the resignation of any employee of the Company as a result of the
transactions contemplated by this Agreement or otherwise; and (b) with respect
to any Shareholder or LKQ, any event, change, circumstance, effect or state of
facts that is materially adverse to the ability of such Shareholder or LKQ, as
applicable, to perform, in all material respects, his or its obligations under
this Agreement or the Ancillary Agreements to which such Shareholder or LKQ, as
applicable, will be a party or to consummate the transactions contemplated
hereby or thereby.

 

13.3.25  “Neu Group” means John L. Neu, Robert T. Neu and Jeffrey P. Neu.

 

13.3.26  “Owned Real Property” means all land, together with all buildings,
structures, improvements and fixtures located thereon, including all electrical,
mechanical, plumbing and other building systems, fire protection, security and
surveillance systems, telecommunications, computer, wiring and cable
installations, utility installations, water distribution systems and
landscaping, together with all easements and other rights and interests
appurtenant thereto (including air, oil, gas, mineral and water rights), owned
by the Company or its Subsidiary.

 

13.3.27  “Permitted Encumbrances” means with respect to each parcel of Real
Property:  (a) real estate taxes, assessments and other governmental levies,
fees or charges imposed with respect to such Real Property that are (i) not due
and payable as of the Closing Date or (ii) being contested in good faith and for
which appropriate reserves have been established in accordance with GAAP;
(b) mechanics’ liens and similar liens for labor, materials or supplies provided
with respect to such Real Property incurred in the ordinary course of business
for amounts that are (i) not due and payable as of the Closing Date or
(ii) being contested in good faith and for which appropriate reserves have been
established in accordance with GAAP; (c) zoning, building codes and other land
use laws regulating the use or occupancy of such Real Property or the activities
conducted thereon that are imposed by any Governmental Authority having
jurisdiction over such Real Property and are not violated by the current use or
occupancy of such Real Property or the operation of the Company’s or its
Subsidiary’s business as currently conducted thereon; and (d) easements,
covenants, conditions, restrictions and other similar matters of record
affecting title to such Real Property that do not or would not materially

 

54

--------------------------------------------------------------------------------


 

impair the use or occupancy of such Real Property in the operation of the
Company’s or its Subsidiary’s business as currently conducted thereon.

 

13.3.28  A “person” shall include an individual, corporation, partnership, joint
venture, limited liability company, association, trust, unincorporated
organization or other entity.

 

13.3.29  “Representative Expense Account” means the account with the Escrow
Agent into which $50,000 is deposited pursuant to Sections 2.1.3 and 3.2.4 and
the Escrow Agreement.

 

13.3.30  “SEC” means the Securities and Exchange Commission of the United
States.

 

13.3.31  “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

13.3.32  “Shareholder Representatives” means G. McElroy (who will act, for the
purposes hereof, as the Shareholder Representative of the Glenn C. McElroy
Family Trust dated October 14, 1992 (and its trustee), Phillip B. McElroy and
Thomas C. Hutton, as further set forth in Section 13.16) and John L. Neu (who
will act, for the purposes hereof, as the Shareholder Representative of John L.
Neu, Robert T. Neu and Jeffrey P. Neu, as further set forth in Section 13.16).

 

13.3.33  “Subsidiary” means Charities Automobile Recycling Enterprises, LLC, a
California limited liability company doing business as WeCARE.

 

13.3.34  “Success Bonus Agreements” means, collectively:  (i) Success Bonus
Agreement, dated as of April 30, 2007, between the Company and Christopher Lee
McElroy, as amended pursuant to Amendment No. 1 to Success Bonus Agreement,
dated as of April 29, 2008, between the Company and Christopher Lee McElroy and
Amendment No. 2 to Success Bonus Agreement, dated as of July 31, 2008, between
the Company and Christopher Lee McElroy; (ii) Success Bonus Agreement, dated as
of April 30, 2007, between the Company and H. Michael Couch, as amended pursuant
to Amendment No. 1 to Success Bonus Agreement, dated as of April 29, 2008,
between the Company and H. Michael Couch and Amendment No. 2 to Success Bonus
Agreement, dated as of July 31, 2008, between the Company and H. Michael Couch;
and (iii) Success Bonus Agreement, dated as of April 30, 2007, between the
Company and Cindi R. Galfin, as amended pursuant to Amendment No. 1 to Success
Bonus Agreement, dated as of April 29, 2008, between the Company and Cindi R.
Galfin and Amendment No. 2 to Success Bonus Agreement, dated as of July 31,
2008, between the Company and Cindi R. Galfin.

 

13.3.35  “Success Bonus Amount” means the $3,000,000 in the aggregate that the
Company is obligated to pay as of the Closing Date to the Company’s officers
identified on Schedule 2.1.6 under the Success Bonus Agreements, before
deducting any applicable taxes and withholdings or making other required, normal
or elected deductions.

 

13.3.36  “Tax” or “Taxes” mean (i) any net income, alternative or add-on minimum
tax, gross income, gross receipts, sales, use, ad valorem, value-added,
consumption, transfer, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp,

 

55

--------------------------------------------------------------------------------


 

occupation, premium, property, environmental or windfall profit tax, custom duty
or other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or any penalty, addition to tax or
additional amount imposed by any Governmental Authority responsible for the
imposition of any such tax (domestic or foreign), (ii) any liability for the
payment of any amounts of the type described in clause (i) of this sentence as a
result of being a member of an affiliated, consolidated, combined, unitary or
aggregate group for any taxable period, and (iii) any liability for the payment
of any amounts of the type described in clause (i) or (ii) of this sentence as a
result of being a transferee of or successor to any person or as a result of any
obligation to indemnify any other person.

 

13.3.37  “Tax Return” means any return, statement, report or form (including
estimated tax returns and reports, withholding tax returns and reports and
information returns and reports) required to be filed with respect to Taxes.

 

13.3.38  “Working Capital Amount” means the amount equal to (a) the aggregate
amount of Current Assets minus (b) the aggregate amount of Current Liabilities,
each calculated based on the information contained in the Closing Balance Sheet.

 

13.3.39  “Working Capital Difference” means the difference (in all cases,
expressed as a positive number), if any, of (a) the Working Capital Amount and
(b) the Working Capital Target.

 

13.3.40  “Working Capital Target” means the amount equal to (a) the aggregate
amount of Current Assets minus (b) the aggregate amount of Current Liabilities,
each as of March 31, 2008 and as calculated and set forth on Schedule 13.3.40
hereto.

 

13.3.41  The following terms have the respective meanings set forth in the
location referenced below:

 

Definition

 

Location

 

 

 

401(k) Plan

 

Section 7.6.3

Affected Employee

 

Section 7.6.1

Agreement

 

Preamble

Antitrust Division

 

Section 7.5.1

Audit

 

Section 12.2.3

Balance Sheet

 

Section 5.5

Broker

 

Section 2.5.2

Cap

 

Section 11.1.3

Charges

 

Section 13.16.3

Closing

 

Preamble

Closing Balance Sheet

 

Section 2.4.1

Closing Date

 

Section 3.1

Closing Payment

 

Section 2.3.2

Company

 

Preamble

Contracts

 

Section 5.14.1

Damages

 

Section 11.1.1

 

56

--------------------------------------------------------------------------------


 

Disclosure Schedules

 

Section 4

Encumbrance Documents

 

Section 5.8.7

Environmental Law

 

Section 5.21.1

Environmental Permit

 

Section 5.21.1

ERISA

 

Section 5.23.2

Escrow Agreement

 

Section 2.1.3

Estimated Balance Sheet

 

Section 2.3.1

Exchange Act

 

Section 4.7

Financial Statements

 

Section 5.5

Forward-Looking Statements

 

Section 13.18.1

FTC

 

Section 7.5.1

G. McElroy

 

Preamble

Hazardous Substance

 

Section 5.21.1

HSR Act

 

Section 4.4.2

Improvements

 

Section 5.8.4

Indemnification Agreements

 

Section 7.9.

Indemnified Party

 

Section 11.6.1

Indemnifying Party

 

Section 11.6.1

Independent Accounting Firm

 

Section 2.4.3

Interim Financial Statements

 

Section 5.5

LKQ

 

Preamble

LKQ Indemnified Party

 

Section 11.1.1

LKQ Share Value

 

Section 2.2

LKQ Shares

 

Section 2.1.2

Mini-Threshold

 

Section 11.1.3

Neu Group Proceeds Amount

 

Section 2.5.3

Neu Group Shares

 

Section 2.5.1

Neu Group Shortfall Amount

 

Section 2.5.3

Non-Compete Payment Amount

 

Section 2.1.4

Notice of Disagreement

 

Section 2.4.2

Permits

 

Section 5.11

Plans

 

Section 5.23.1

Proprietary Rights

 

Section 5.12

Prospectus

 

Section 4.7

Purchase Price

 

Section 2.1

Real Estate Impositions

 

Section 5.8.12

Real Property

 

Section 5.8.3

Regulatory Approvals

 

Section 7.5.1

Release

 

Section 5.21.1

SEC Reports

 

Section 4.7

Section 2.5 Period

 

Section 2.5.2

Section 338(h)(10) Election

 

Section 12.2.4

Shareholder

 

Preamble

Shareholder Indemnified Party

 

Section 11.4

Shares

 

Section 1

Straddle Period

 

Section 12.2.1

 

57

--------------------------------------------------------------------------------


 

Tank

 

Section 5.21.1

Termination Date

 

Section 8.1.4

Third Party Claim

 

Section 11.6.2

Threshold

 

Section 11.1.3

Update

 

Section 7.3.2

 

13.4                        Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns, heirs and legal representatives.

 

13.5                        Entire Agreement.  This instrument, the Exhibits and
Schedules attached hereto, the Disclosure Schedules and any other written
agreements executed and delivered by the parties hereto on the Closing Date
contain the entire agreement of the parties hereto with respect to the sale of
the Shares and the other transactions contemplated herein, and supersede all
prior understandings and agreements of the parties with respect to the subject
matter hereof.  Any reference herein to this Agreement shall be deemed to
include the Exhibits and Schedules attached hereto and the Disclosure Schedules.

 

13.6                        Headings.  The descriptive headings (including those
in any table of contents) in this Agreement or in any Exhibit or Schedule or the
Disclosure Schedules are inserted for convenience only and shall not affect in
any way the meaning or interpretation of this Agreement.

 

13.7                        Execution in Counterpart.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original.

 

13.8                        Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed duly given (a) on the date of
delivery if delivered personally, or if by facsimile, upon written confirmation
of receipt by facsimile, e-mail or otherwise, (b) on the first (1st) Business
Day following the date of dispatch if delivered utilizing a next-day service by
a recognized next-day courier, provided that such courier’s records indicate
that the delivery was completed, or (c) on the earlier of confirmed receipt or
the fifth (5th) Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid.  All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

 

If to any Shareholder (or the Shareholder Representatives) or, prior to the
Closing, the Company, to:

 

Pick-Your-Part Auto Wrecking
1301 East Orangewood Avenue
Anaheim, CA  92805
Attention:  Glenn C. McElroy
Facsimile:  (714) 634-0520

 

and

 

58

--------------------------------------------------------------------------------


 

John L. Neu
120 Fifth Avenue, Suite 600
New York, NY 10011
Facsimile:  (646) 467-6737

 

with a copy (which shall not constitute notice) to:

 

Hugo Neu Corporation
120 Fifth Avenue, Suite 600
New York, NY  10011
Attention:  Andrew Feuerstein, General Counsel
Facsimile:  (646) 467-6727

 

Gibson, Dunn & Crutcher LLP
3161 Michelson, 12th Floor
Irvine, CA  92612
Attention:  Mark W. Shurtleff, Esq.
Facsimile:  (949) 451-4220

 

If to LKQ:

 

LKQ Corporation
120 North LaSalle Street, Suite 3300
Chicago, Illinois  60602
Attention:  General Counsel
Fax:  (312) 621-1969

 

13.9                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed wholly therein.

 

13.10                 Venue and Submission to Jurisdiction.

 

13.10.1  To the maximum extent possible under applicable law and rules of civil
procedure, each of the parties agrees that any action brought by the Company,
the Shareholders or G. McElroy to enforce their rights under this Agreement or
any of the other agreements contemplated hereby shall be brought in the United
States District Court for the Northern District of Illinois (Eastern Division)
or in the Circuit Court of Cook County, Illinois.

 

13.10.2  In order to facilitate the ability of the Company, the Shareholders and
G. McElroy to enforce their rights under this Agreement and other agreements
contemplated hereby in accordance with Section 13.10.1, each of the parties
hereby (i) expressly submits himself or itself, as the case may be, for such
purpose only, to the personal jurisdiction of the United States District Court
for the Northern District of Illinois (Eastern Division) and the Circuit Court
of Cook County, Illinois and (ii) expressly agrees that service of process may
be had upon such person pursuant to the rules pertaining to service of process
contained in the

 

59

--------------------------------------------------------------------------------


 

Illinois Long-Arm Statute, Chap. 735 Paragraph 5/2-209 Ill. Comp. Stat. (1997)
and the Rules of the Court pertaining thereto.

 

13.10.3  To the maximum extent possible under applicable law and rules of civil
procedure, each of the parties agrees that any action brought by LKQ to enforce
its rights under this Agreement or any of the other agreements contemplated
hereby shall be brought in the United States District Court for the Central
District of California (Southern Division) or in the Superior Court of
California, County of Orange; provided, however, that any action brought by LKQ
to enforce its rights under Sections 12.1.1 and 12.1.2 shall be brought as
provided in Section 13.10.5.

 

13.10.4  In order to facilitate the ability of LKQ to enforce its rights under
this Agreement and the other agreements contemplated hereby in accordance with
Section 13.10.3, each of the parties hereby (i) expressly submits himself or
itself, as the case may be, for such purpose only, to the personal jurisdiction
of the United States District Court for the Central District of California
(Southern Division) or in the Superior Court of California, County of Orange and
(ii) expressly agrees that the service of process may be had upon such person
pursuant to the rules pertaining to service of process contained in the
applicable California Long-Arm Statute.

 

13.10.5  To the maximum extent possible under applicable law and rules of civil
procedure, each of the parties agrees that any action brought by a party with
respect to Sections 12.1.1 and 12.1.2 of this Agreement shall be brought in the
United States District Court for the District of Delaware or in the Delaware
Court of Chancery.

 

13.10.6  In order to facilitate the ability of the Company, the Shareholders and
G. McElroy or LKQ, as the case may be, to enforce their rights under this
Agreement and other agreements contemplated hereby in accordance with
Section 13.10.5, each of the parties hereby (i) expressly submits himself or
itself, as the case may be, for such purpose only, to the personal jurisdiction
of the United States District Court for the District of Delaware or in the
Delaware Court of Chancery and (ii) expressly agrees that the service of process
may be had upon such person pursuant to the rules pertaining to service of
process contained in the applicable Delaware Long-Arm Statute.

 

13.11                 Further Assurances.  In the event that at any time after
the Closing Date further action is necessary or appropriate to carry out the
purposes of this Agreement, the parties shall take all such necessary or
appropriate action, including executing such documents, instruments or
conveyances and taking such actions as may be reasonably requested by the
counsel of any of the parties, their respective affiliates and their respective
representatives, and otherwise cooperating in a reasonable manner with each of
the other parties, their respective affiliates and their respective
representatives in connection with any action that may be necessary or advisable
to carry out the provisions hereof or transactions contemplated hereby or
related hereto (including the transfer of the Owned Real Property).

 

13.12                 Drafting.  This Agreement is deemed to have been drafted
jointly by the parties and any uncertainty or ambiguity shall not be construed
for or against any party as a result of the attribution of drafting to any
party.

 

60

--------------------------------------------------------------------------------


 

13.13                 Interpretation.  When reference is made in this Agreement
to a Section, Exhibit or Schedule, such reference shall be to a Section,
Exhibit or Schedule of or to this Agreement unless otherwise indicated.  Any
reference to the male gender herein shall not be interpreted as excluding the
female or neuter.  Any capitalized terms used in any Exhibit, Schedule or
Disclosure Schedule but not otherwise defined therein shall have the meanings as
defined in this Agreement.  All Exhibits, Schedules and Disclosure Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth herein.  The word “including” and words of
similar import when used in this Agreement will mean “including, without
limitation,” unless otherwise specified.

 

13.14                 Attorneys’ Fees and Expenses.  In the event any party
brings an action to enforce any rights under this Agreement or the transactions
contemplated by this Agreement, the non-prevailing party in such action shall,
promptly after the entry of a final and nonappealable court order relating to
such action, pay to the prevailing party all costs and expenses (including
reasonable attorney fees and expenses) incurred by such prevailing party in such
action.

 

13.15                 Specific Performance.  Each party acknowledges and agrees
that the other parties would be damaged irreparably in the event any provision
of this Agreement is not performed in accordance with its specific terms or
otherwise is breached, so that a party shall be entitled to injunctive relief to
prevent breaches of this Agreement and to enforce specifically this Agreement
and the terms and provisions hereof in addition to any other remedy to which
such party may be entitled, at law or in equity.

 

13.16                 Shareholder Representatives.

 

13.16.1  Each Shareholder Representative is hereby constituted and appointed as
agent for and on behalf of those Shareholders for whom such Shareholder
Representative acts as identified in the definition of the term “Shareholder
Representatives” in Section 13.3.32.  No Shareholder Representative shall incur
any liability to the Shareholders with respect to any action taken or suffered
by such Shareholder Representative in reliance upon any note, direction,
instruction, consent, statement or other documents believed by such Shareholder
Representative to be genuinely and duly authorized, nor for other action or
inaction except such Shareholder Representative’s own willful misconduct or
gross negligence.  The Shareholder Representatives may, in all questions arising
under this Agreement, rely on the advice of counsel and the Shareholder
Representatives shall not be liable to the Shareholders for anything done,
omitted or suffered in good faith by the Shareholder Representatives based on
such advice.  A Shareholder Representative may resign at any time upon giving 30
Business Days’ prior notice of such resignation to LKQ and each other
Shareholder.  In the event of a Shareholder Representative’s death or permanent
disability, he shall be automatically removed as the Shareholder Representative
without any action on the part of any other Shareholder or LKQ.  In the event of
the death or permanent disability of either of the Shareholder Representatives
or a Shareholder Representative’s resignation from such position, a successor
Shareholder Representative shall be elected within ten (10) Business Days as
follows:  (i) with respect to the Shareholder Representative representing the
Glenn C. McElroy Family Trust dated October 14, 1992 (and its trustee), Phillip
B. McElroy and Thomas C. Hutton, by a majority vote of such Shareholders or
their

 

61

--------------------------------------------------------------------------------


 

respective successors; and (ii) with respect to the Shareholder Representative
representing John L. Neu, Robert T. Neu and Jeffrey P. Neu, by a majority vote
of such Shareholders or their respective successors.  Each successor Shareholder
Representative shall have all of the power, authority, rights and privileges
conferred by this Agreement upon the original Shareholder Representative, and
the term “Shareholder Representative” as used herein shall be deemed to include
any successor Shareholder Representative.

 

13.16.2  Each Shareholder Representative shall have full power and authority to
represent the Shareholders for whom such Shareholder Representative acts and
their respective successors, with respect to all matters in regard to which this
Agreement contemplates such Shareholder Representative to act, including: 
(i) take any action contemplated to be taken by the Shareholders under this
Agreement or any Ancillary Agreement, including pursuant to Sections 4, 8, 9, 11
and 12.2 and the Escrow Agreement; (ii) negotiate, determine, defend and settle
any disputes that may arise under or in connection with this Agreement or any
Ancillary Agreement; and (iii) make, execute, acknowledge and deliver any
releases, assurances, receipts, requests, instructions, notices, agreements,
certificates and any other instruments, and generally do any and all things and
take any and all actions that may be requisite, proper or advisable in
connection with this Agreement or any Ancillary Agreement.  All actions taken by
such Shareholder Representative hereunder shall be binding upon the Shareholders
and their successors, as if expressly confirmed and ratified in writing by each
of them.  A decision, act, consent or instruction of a Shareholder
Representative that is contemplated by this Agreement shall constitute a
decision of all the Shareholders for whom such Shareholder Representative acts,
and LKQ shall be entitled to rely on any such decision, act, consent or
instruction of such Shareholder Representative.

 

13.16.3  The Shareholder Representatives shall have the right to recover from
the Representative Expense Account the out-of-pocket expenses incurred in
serving in their capacity as representatives of the Shareholders, including fees
payable to accountants and attorneys (the “Charges”).  The Shareholder
Representatives shall seek payment or reimbursement of the Charges from the
Representative Expense Account by submitting a joint written instruction to the
Escrow Agent pursuant to the Escrow Agreement.  In the event the Representative
Expense Account is insufficient to satisfy the Charges, each Shareholder shall
be obligated to pay such Shareholder’s share of the Charges in excess of such
amounts based on the allocation set forth on Schedule 2.1.1 hereto.

 

13.17                 Legal Representation.  In any dispute or proceeding
arising under or in connection with this Agreement, any one or more of the
Shareholders or G. McElroy shall have the right, at their election, to retain
the firm of Gibson, Dunn & Crutcher LLP to represent them in such matter and
each of LKQ and the Company, for itself and its affiliates, successors and
assigns, hereby consents to any such representation in any such matter and
irrevocably waives its right to object or assert a claim of conflict of interest
with respect to such representation.  Each of LKQ and the Company acknowledges
that the foregoing provision shall apply whether or not Gibson, Dunn & Crutcher
LLP provides legal services to the Company, LKQ or their affiliates after the
Closing Date.  Each of LKQ and the Company, for itself and its affiliates,
successors and assigns, hereby irrevocably acknowledges and agrees that all
communications between the Shareholders and G. McElroy and their respective
counsel, including Gibson, Dunn & Crutcher LLP, made in connection with the
negotiation, preparation, execution, delivery and closing under, or any dispute
or proceeding arising under or in connection with, this Agreement or any
Ancillary Agreement, or any matter relating to any of the foregoing, are
privileged

 

62

--------------------------------------------------------------------------------


 

communications between the Shareholders and G. McElroy and their respective
counsel and neither LKQ nor the Company and the Subsidiary, nor any person
purporting to act on behalf of or through LKQ or the Company and the Subsidiary,
will seek to obtain the same by any process.

 

13.18                 Forward-Looking Statements.

 

13.18.1  In connection with LKQ’s investigation of the Company and the
Subsidiary and the transactions contemplated by this Agreement, LKQ may have
received from the Company or a Shareholder various forward-looking statements
(e.g., budgets, estimates, assumptions, projections, forecasts and plans)
regarding such matters, including with respect to future revenues, future
results of operations, future cash flows and future financial condition of the
business of the Company and the Subsidiary (the “Forward-Looking Statements”). 
LKQ acknowledges and agrees:  (i) there are inherent uncertainties in attempting
to make the Forward-Looking Statements; (ii) LKQ is familiar with such
uncertainties; and (iii) LKQ is taking full responsibility for making its own
investigation, examination and evaluation of the Company and the Subsidiary and
the transactions contemplated by this Agreement, relying, as necessary, on the
assistance of LKQ’s advisors.  Accordingly, LKQ is taking full responsibility
for making its own evaluation of the adequacy and accuracy of all
Forward-Looking Statements and is not relying on any Forward-Looking Statement
in any manner whatsoever, and LKQ agrees hereby that it shall have no claim
against the Company or any of the Shareholders with respect to any
Forward-Looking Statements that LKQ may have received, except to the extent set
forth in this Agreement or any schedule or exhibit furnished in connection
herewith.

 

13.18.2  The Company makes no representation or warranty with respect to any
Forward-Looking Statements, or with respect to the reasonableness of the
assumptions underlying any such statements, including those statements, if any,
(i) contained in the electronic data room of documents made available to LKQ by
the Shareholders through Intralinks, an electronic copy of which is contained on
a DVD that has been delivered to LKQ prior to the date hereof, any management
presentation, any supplemental due diligence information or in any other
information or documents delivered or made available to LKQ or its advisors or
(ii) made in connection with LKQ’s discussions with the Company’s management or
any Shareholder, negotiations leading to this Agreement or any other
circumstance, except to the extent set forth in this Agreement or any schedule
or exhibit furnished in connection herewith.

 

13.19                 Obligations of G. McElroy.  G. McElroy hereby guarantees,
and agrees that he shall be responsible for, the performance and satisfaction of
all obligations and liabilities of the Glenn C. McElroy Family Trust dated
October 14, 1992 (and its trustee) under this Agreement.

 

[Remainder of page intentionally left blank.]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

LKQ CORPORATION

 

 

 

 

 

By:

/s/ Walter P. Hanley

 

Name:

Walter P. Hanley

 

Title:

Senior Vice President

 

 

 

PICK-YOUR-PART AUTO WRECKING

 

 

 

 

 

By:

/s/ Glenn C. McElroy

 

Name:

Glenn C. McElroy

 

Title:

President, CEO

 

 

 

/s/ Glenn C. McElroy

 

GLENN C. MCELROY

 

 

 

/s/ Glenn C. McElroy

 

GLENN C. MCELROY, AS TRUSTEE OF

THE GLENN C. MCELROY FAMILY

TRUST DATED OCTOBER 14, 1992

 

 

 

/s/ Phillip B. McElroy

 

PHILLIP B. MCELROY

 

 

 

/s/ Thomas C. Hutton

 

THOMAS C. HUTTON

 

 

SIGNATURE PAGE

TO

STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

/s/ John L. Neu

 

JOHN L. NEU

 

 

 

/s/ Robert T. Neu

 

ROBERT T. NEU

 

 

 

/s/ Jeffrey P. Neu

 

JEFFREY P. NEU

 

 

SIGNATURE PAGE

TO

STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------